EXECUTION VERSION
[*]




..

--------------------------------------------------------------------------------

    
REDACTED EXHIBIT: This Exhibit contains certain identified information that has
been excluded because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed. Redacted information is identified
by [*].


FUEL CELL SYSTEM SUPPLY AND INSTALLATION AGREEMENT
between
BLOOM ENERGY CORPORATION,
as Seller
and
DIAMOND STATE GENERATION PARTNERS, LLC,
as Buyer
dated as of June 14, 2019


SA#7369564_22.docx
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page










--------------------------------------------------------------------------------







 
2
 




--------------------------------------------------------------------------------


EXECUTION VERSION
[*]




DEFINITIONS
1

Section 1.1Definitions.    1
Section 1.2Other Definitional Provisions.    15
PURCHASE AND SALE
16

Section 2.1Appointment of Seller.    16
Section 2.2Conceptual Design.    16
Section 2.3Purchase Orders.    16
Section 2.4Invoicing of Purchase Price    17
Section 2.5Payment of Purchase Price.    18
Section 2.6Purchase and Sale of New Systems.    20
Section 2.7Purchase Price Adjustments.    20
DELIVERY AND INSTALLATION OF NEW SYSTEMS AND NEW BALANCE OF FACILITIES
22

Section 3.1Access to Site.    22
Section 3.2Delivery; Title; Risk of Loss.    22
Section 3.3Installation Services.    22
Section 3.4Commissioning Date Deadline.    24
Section 3.5Insurance.    24
Section 3.6Disposal; Right of First Refusal.    24
Section 3.7Third Party Warranties.    25
Section 3.8Access; Cooperation.    25


 
1
 
 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




Section 3.9Performance Standards.    25
Section 3.10Coordination of Relationship.    26
WARRANTIES
26

Section 4.1Pre-Commissioning Equipment Warranty; Manufacturer’s Warranty.    26
Section 4.2Exclusions.    27
Section 4.3Disclaimers.    28
Section 4.4Title.    28
RECORDS AND AUDITS
29

Section 5.1Record-Keeping Documentation; Audit Rights.    29
Section 5.2Reports; Other Information.    30
REPRESENTATIONS AND WARRANTIES OF SELLER
30

Section 6.1Representations and Warranties of Seller.    30
Section 6.2Survival Period.    35
REPRESENTATIONS AND WARRANTIES OF BUYER
35

Section 7.1Representations and Warranties of Buyer.    35
Section 7.2Survival Period.    37
CONFIDENTIALITY
37

Section 8.1Confidential Information.    37
Section 8.2Restricted Access. Subject to Section 10.9:    37
Section 8.3Permitted Disclosures.    38


 
2
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




LICENSE AND OWNERSHIP; SOFTWARE
40

Section 9.1IP License to Use.    40
Section 9.2Grant of Third Party Software License.    40
Section 9.3Effect on Licenses.    41
Section 9.4No Software Warranty.    41
Section 9.5IP Related Covenants.    42
Section 9.6Representations and Warranties.    42
EVENTS OF DEFAULT AND TERMINATION
42

Section 10.1Seller Default.    42
Section 10.2Buyer Default.    43
Section 10.3Buyer’s Remedies Upon Occurrence of a Seller Default.    43
Section 10.4Seller’s Remedies Upon Occurrence of a Buyer Default.    44
Section 10.5Preservation of Rights.    44
Section 10.6Force Majeure.    44
Section 10.7No Duplication of Claims; Cumulative Limitation of Liability
Caps.    45
Section 10.8Actions to Facilitate Continued Operations After a Buyer
Termination.    45
INDEMNIFICATION
46

Section 11.1IP Indemnity.    46
Section 11.2Indemnification of Seller by Buyer.    47
Section 11.3Indemnification of Buyer by Seller.    48


 
3
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




Section 11.4Indemnification of Buyer by Seller.    49
Section 11.5Limitation of Liability.    49
Section 11.6Survival.    50
MISCELLANEOUS PROVISIONS
50

Section 12.1Amendment and Modification.    50
Section 12.2Waiver of Compliance; Consents.    50
Section 12.3Notices.    50
Section 12.4Assignment.    51
Section 12.5Dispute Resolution; Service of Process.    52
Section 12.6Governing Law, Jurisdiction, Venue.    53
Section 12.7Counterparts.    53
Section 12.8Interpretation.    53
Section 12.9Entire Agreement.    53
Section 12.10Construction of Agreement.    54
Section 12.11Severability.    54
Section 12.12Further Assurances.    54
Section 12.13Independent Contractor.    54
Section 12.14Service Providers.    54
Section 12.15Rights to Deliverables.    55
Section 12.16Limitation on Export.    55
Section 12.17Time of Essence.    55
Section 12.18No Rights in Third Parties.    55


 
4
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




Section 12.19No Modification or Alteration of DSGP Operating Agreement.    56




 
5
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page






ANNEXES
Annex A    Conceptual Design
Annex B    Insurance




EXHIBITS
Exhibit A    Specifications for New Systems
Exhibit B    Form of Bill of Sale
Exhibit C    Seller Deliverables
Exhibit D    Form of Payment Notice
Exhibit E    Form of Purchase Order
Exhibit F    Intentionally Omitted
Exhibit G    Form of Seller’s Certificate of Delivery Milestone Completion
Exhibit H    Form of Seller’s Certificate of Commissioning
Exhibit     I    Form of Conditional Lien Waiver and Final Lien Waiver
Exhibit J    Seller Corporate Safety Plan
Exhibit K    Subcontractor Quality Plan
Exhibit L    Parties’ Managers


    
SCHEDULES


Schedule 3.3(a)(ii)        Commissioning Procedures
Schedule 12.14        Approved Major Service Providers






 
6
 




--------------------------------------------------------------------------------


 


FUEL CELL SYSTEM SUPPLY AND INSTALLATION AGREEMENT
This Fuel Cell System Supply and Installation Agreement (this “Agreement”),
dated as of June 14, 2019 (the “Agreement Date”), is entered into by and between
BLOOM ENERGY CORPORATION, a Delaware corporation (“Seller”), and DIAMOND STATE
GENERATION PARTNERS, LLC, a Delaware limited liability company (“Buyer”). Seller
and Buyer are referred to in this Agreement individually, as a “Party” and,
collectively, as the “Parties.”
RECITALS
WHEREAS, Seller is in the business of designing, engineering, constructing,
commissioning, operating, and maintaining solid oxide fuel cell power generating
facilities;
WHEREAS, Buyer owns all assets comprising (i) a fuel cell generation project
comprised of Bloom Systems (as defined below) purchased pursuant to that certain
Master Energy Server Purchase Agreement, by and between Buyer and Seller, dated
April 13, 2012 and BOF (as defined below) with a Nameplate Capacity of three
megawatts (3 MW) located at 512 E. Chestnut Hill Road, Newark, DE 19713 (the
“Brookside Facility”); and (ii) a fuel cell generation project comprised of
Bloom Systems and BOF with a Nameplate Capacity of twenty-seven megawatts (27
MW) located at 1493 River Road, New Castle, DE 19720 (the “Red Lion Facility”
and, together with the Brookside Facility, the “Project”) (such Bloom Systems,
the “Existing Systems”);
WHEREAS, pursuant to the Existing System Repurchase Agreement (as defined
below), Seller shall purchase from Buyer, and Buyer shall sell to Seller, in
phases, each of the Existing Systems installed in the Project; and
WHEREAS, pursuant to this Agreement, Buyer desires to purchase, and Seller
desires to sell, New Systems (as defined below), together with any associated
New BOF (as defined below), all to be supplied, installed, and commissioned by
Seller in the Project on a phased basis following the decommissioning and
removal of the Existing Systems pursuant to the Existing System Repurchase
Agreement, all on a turnkey basis pursuant to the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements hereinafter set forth, and intending to be legally
bound hereby, the Parties agree as follows:
AGREEMENT





--------------------------------------------------------------------------------






ARTICLE I.
DEFINITIONS

Section 1.1    Definitions. As used in this Agreement, capitalized terms not
otherwise defined shall have the meanings set forth below:
“A&R Administrative Services Agreement” means that certain First Amended and
Restated Administrative Services Agreement, amended and restated as of even date
herewith, by and between Seller, as “Administrator,” and Buyer, as “Project
Company.”
“A&R MOMA” means that certain Amended and Restated Master Operations and
Maintenance Agreement, dated as of even date herewith, by and between Seller, as
“Operator,” and Buyer as “Owner.”
“A&R PUMA” means that certain Third Amended and Restated Purchase, Use and
Maintenance Agreement, by and between 2016 ESA Project Company, LLC and Bloom
Energy Corporation, dated September 26, 2018, as amended.
“Affiliate” of any Person means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Person specified, provided that notwithstanding anything in
this Agreement to the contrary, Seller is not an Affiliate of Buyer. For
purposes of this Agreement, the direct or indirect ownership of over fifty
percent (50%) of the outstanding voting securities of an entity, or the right to
receive over fifty percent (50%) of the profits or earnings of an entity shall
be deemed to constitute control. Such other relationships as in fact results in
actual control over the management, business and affairs of an entity, shall
also be deemed to constitute control.
“Aggregate Purchase Price” means the aggregate Purchase Price under this
Agreement plus the aggregate Purchase Price (as defined in the A&R PUMA),
including any Purchase Price Adders (as defined in the A&R PUMA), under the A&R
PUMA plus any Taxes or other fees or expenses paid by Buyer or an Affiliate of
Buyer to Seller (as defined under this Agreement and the A&R PUMA), including
any payment by Buyer or an Affiliate of Buyer of transaction costs incurred by
Seller or an Affiliate of Seller and required to be paid by Buyer or an
Affiliate of Buyer pursuant to the ECCA.
“Agreement” is defined in the preamble.
“Agreement Date” is defined in the preamble.
“Appraisal Procedure” means within fifteen (15) days of a Party invoking the
procedure described in this definition Buyer and Seller shall engage a Qualified
Appraiser, mutually acceptable to them, to conclusively determine within fifteen
(15) days after appointment the Fair Market Value of a New System.
“Bankruptcy” as to any Person means (a) such Person admits in writing its
inability to pay its debts generally as they become due; (b) such Person files a
petition or answer seeking reorganization or arrangement under the federal
bankruptcy laws or any other Legal


2

--------------------------------------------------------------------------------





Requirements of the United States of America or any State, district or territory
thereof; (c) such Person makes an assignment for the benefit of creditors;
(d) such Person consents to the appointment of a receiver of the whole or any
substantial part of its assets; (e) such Person has a petition in bankruptcy
filed against it, and such petition is not dismissed within sixty (60) days
after the filing thereof; (f) a court of competent jurisdiction enters an order,
judgment, or decree appointing a receiver of the whole or any substantial part
of such Person’s assets, and such order, judgment or decree is not vacated or
set aside or stayed within sixty (60) days from the date of entry thereof; or
(g) under the provisions of any other law for the relief or aid of debtors, any
court of competent jurisdiction shall assume custody or control of the whole or
any substantial part of such Person’s assets and such custody or control is not
terminated or stayed within sixty (60) days from the date of assumption of such
custody or control.
“Bankruptcy Laws” is defined in Section 9.3.
“Base Case Model” means the economic model titled “Project Leone Model_Southern
Power (6.12.2019) – Base Case.xslm,” posted to the Electronic Data Room on June
12, 2019.
“Bill of Sale” means a bill of sale substantially in the form set forth in
Exhibit B.
“Bloom System” means a solid oxide fuel cell power generating system, capable of
being powered by natural gas, which is designed, constructed and installed by
Bloom Energy Corporation. For the avoidance of doubt, each Existing System and
each New System constitutes a “Bloom System” for purposes of this Agreement.
“Bloom System Meter” means, with respect to a Bloom System, the internal
electricity generation meter located within such Bloom System, which is designed
to measure the actual electricity output in kWh produced by such Bloom System
and which has the specifications listed on Exhibit A.
“BOF” means, for each Site, the (a) existing balance of facility items included
in each Facility as of the Agreement Date, including, as applicable, Electrical
Interconnection Facilities, the natural gas supply facilities, the water supply
facilities, the data communications facilities, the foundations for the Existing
Systems and any other facilities and equipment ancillary to the Existing Systems
and installed in connection with the Facility at each Site and all other things
ancillary to the Facility and required on or in the vicinity of the Site which
are necessary for operation of the Existing Systems or which are otherwise
required by the Tariff or Site Lease for such Site (“Existing BOF”), and (b) any
new balance of facility items installed in a Facility after the Agreement Date,
including, as applicable, any new components in respect of Electrical
Interconnection Facilities, the natural gas supply facilities, the water supply
facilities, or the data communications facilities, the foundations for the New
Systems and any other facilities and equipment ancillary to the New Systems and
installed in connection with the Facility at each Site and all other things
ancillary to the Facility and required on or in the vicinity of the Site which
are necessary to achieve Commissioning with respect to any New System at each
such Site or which are otherwise


3

--------------------------------------------------------------------------------





required by the Tariff or Site Lease for any New System or Site (“New BOF”). For
clarity, “BOF” excludes any Existing BOF item that is removed from a Facility as
part of the Installation Services as of the date of such removal.
“Brookside Facility” is defined in the Recitals.
“BTUs” means British Thermal Units.
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks in New York, New York, or San Francisco, California, are authorized or
required to close.
“Buyer” is defined in the preamble.
“Buyer Default” is defined in Section 10.2.
“Buyer Indemnitee” is defined in Section 11.3(a).
“Buyer Manager” is defined in Section 3.10(a).
“Calendar Quarter” means each period of three months ending on March 31, June
30, September 30 and December 31.
“Claiming Party” is defined in Section 10.6.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commissioning” means, with respect to any New System, the completion and the
performance of all of the following activities:
(a)    such New System has been installed at the applicable Facility specified
in the Purchase Order, and has been Placed in Service;
(b)    (i) such New System, based on a [*] period of operation, (A) is producing
power at [*] of the System Capacity of such New System, as measured by the Bloom
System Meter and (B) is operating at or above the Minimum Efficiency Level and
(ii) Seller has provided Buyer with evidence reasonably satisfactory to Buyer of
each of the foregoing;
(c)    Seller has (i) performed and successfully completed all necessary acts
required under the applicable Interconnection Agreement (e.g., performance
testing), if any, and (ii) obtained any required permission from the applicable
Person granting Buyer permission to interconnect such New System with the
distribution or transmission facilities of such applicable Person;
(d)    Seller shall have delivered Seller’s Certificate of Commissioning to
Buyer; and


4

--------------------------------------------------------------------------------





(e)    Seller shall have delivered to Buyer each of the Seller Deliverables
indicated on Exhibit C as items for delivery prior to or at Commissioning.
“Commissioning Date Deadline” means March 19, 2020.
“Commissioning Milestone” means, with respect to any New System, the completion
of the requirements of Commissioning.
“Confidential Information” is defined in Section 8.1.
“Construction Report” is defined in Section 5.1(a)(iii).
“DDP (Incoterms 2010)” means Delivered Duty Paid (DDP) as such term is used in
the International Rules for the Interpretation of Trade Terms (identified as
“INCOTERMS® 2010”) as prepared by the International Chamber of Commerce.
“Delivery” means the physical delivery of a New System or New BOF materials or
equipment to the applicable Site. Upon achievement of Delivery, such New System
or New BOF materials shall have been “Delivered.”
“Delivery Date” means for each New System, the date upon which the Delivery
Milestone is achieved for such New System, as set forth in Seller’s Certificate
of Delivery Milestone Completion.
“Delivery Milestone” means, with respect to any New System, the completion of
the following activities:
(a)    such New System has been Delivered;
(b)    such New System has been placed upon its applicable concrete pad in an
approved location pursuant to the applicable Site Lease and is available for
installation, startup, and Commissioning;
(c)    if required by the applicable Site Lease, Buyer has received approval of
the Site plans and/or single line drawings from the applicable Site Landlord in
respect of the New Systems and New BOF to be installed, and Existing BOF to be
reconfigured, at such Site; and
(d)    Seller shall have delivered Seller’s Certificate of Delivery Milestone
Completion to Buyer.
“Deposit” is defined in Section 2.4(a)(i).
“Documentation” means New System documentation for a Facility, including
testing, engineering, specifications, and operations and maintenance manuals,
Training Materials, drawings, reports, standards, schematics, directions,
samples and patterns, including any such Documentation required to be delivered
prior to Commissioning under Section 3.3(a)(v).


5

--------------------------------------------------------------------------------





“DPL” means Delmarva Power & Light Company, d/b/a Delmarva Power, an investor
owned utility company regulated by the Delaware Public Service Commission.
“DPL Agreements” means the service applications between Buyer and DPL with
respect to the REPS Act, the Tariff and the Gas Tariff, whereby DPL shall (a)
serve as the agent for collection of amounts due from Buyer (if any) and for
disbursement of amounts due to Buyer under the Tariff and (b) sell to Buyer
natural gas under the Gas Tariff.
“DSGP Operating Agreement” means that certain Third Amended and Restated Limited
Liability Company Agreement of Diamond State Generation Partners, LLC, as
amended and restated as of even date herewith, among SP Diamond State Class B
Holdings, LLC, and Diamond State Generation Holdings, LLC.
“ECCA” means that certain Equity Capital Contribution Agreement, dated as of the
date hereof, among Owner, Diamond State Generation Holdings, LLC, SP Diamond
State Class B Holdings, LLC, and Operator.
“Efficiency” means, with respect to a New System, the quotient of F/E, where (a)
F = the fuel consumed by such Bloom System measured in BTUs on a higher heating
value basis, as measured by the mass flow controller, which has the
specifications listed on Exhibit A and which is included in such New System, and
(b) E = the electricity produced by such Bloom System, measured in kWh, as
measured by the Bloom System Meter.
“Electrical Interconnection Facilities” means the equipment and facilities
required to safely and reliably interconnect a Facility to the transmission
system of DPL or distribution system of PJM pursuant to the Interconnection
Agreement for such Facility, including the collection system between each New
System, transformers and all switching, metering, communications, control and
safety equipment, including the facilities described in any applicable
Interconnection Agreement.
“Electronic Data Room” means the electronic dataroom known as “Project Leone
Dataroom” established by the Seller and made available to the Investor.
“Environmental Law” means any Legal Requirement which pertains to health,
safety, any Hazardous Material, or the environment (including ground or air or
water or noise pollution or contamination, and underground or above ground
tanks) and shall include without limitation, the Solid Waste Disposal Act, 42
U.S.C. § 6901 et seq.; the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, 42 U.S.C. § 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; and any other state or federal
environmental statutes, and all rules, regulations, orders and decrees now or
hereafter promulgated under any of the foregoing, as any of the foregoing now
exist or may be changed or amended or come into effect in the future.


6

--------------------------------------------------------------------------------





“Environmental Requirements” means any Environmental Law, agreement or
restriction (including any condition or requirement imposed by any insurance or
surety company), as the same now exists or may be changed or amended or come
into effect in the future, which pertains to health, safety, any Hazardous
Material, or the environment.
“Existing BOF” has the meaning set forth in the definition of “BOF.”
“Existing System Repurchase Agreement” means that certain Repurchase Agreement,
dated as of even date herewith, by and between Seller, as “Buyer,” and Buyer, as
“Seller.”
“Existing Systems” is defined in the Recitals.
“Facility” means, with respect to each of the Brookside Facility and the Red
Lion Facility, the Existing Systems, the New Systems, and the BOF at such Site,
as may at any point in time share a single Interconnection Point and be operated
as a unified whole.
“Facility Services” has the meaning afforded to such term in the A&R MOMA.
“Fair Market Value” means, with respect to any New System, the price at which
such asset would change hands between a willing buyer and a willing seller,
neither being under any compulsion to buy or to sell, and both having reasonable
knowledge of the relevant facts, and specifically with respect to a New System
or any portion thereof, as determined consistently with Section 4.05 of Revenue
Procedure 2007-65.
“FERC” means the Federal Energy Regulatory Commission and any successor.
“Force Majeure Event” means any event or circumstance that (a) prevents a Party
from performing its obligations under this Agreement; (b) was not reasonably
foreseeable by such Party; (c) was not within the reasonable control of, or the
result of the negligence of such Party or a breach of this Agreement by such
Party; and (d) such Party is unable to reasonably mitigate, avoid or cause to be
avoided with the exercise of due diligence. “Force Majeure Event” may include,
provided that the conditions in (a) through (d) in the foregoing sentence are
met, a failure or interruption of performance due to an act of God, civil or
military authority, war, civil disturbances, terrorist activities, fire,
explosions, the external power delivery system (a/k/a the grid) being out of the
required specifications or totally failing (a/k/a brownout or blackout), or
electric grid curtailment. Notwithstanding the foregoing, Force Majeure Event
does not include the lack of economic resources of a Party.
“Fundamental Representation” means the representations provided in Section
6.1(b), Section 6.1(h), Section 6.1(k), Section 6.1(o), and Section 6.1(s).
“GAAP” means United States generally accepted accounting principles consistently
applied.
“Gas Supply Agreement” means, with respect to (a) the Brookside Facility, that
certain Large Volume Gas Qualified Fuel Cell Provider – Renewable Capable
Service Agreement, dated as of June 19, 2012, by and between DPL and Buyer; and
(b) the Red Lion Facility, that


7

--------------------------------------------------------------------------------





certain Large Volume Gas Qualified Fuel Cell Provider – Renewable Capable
Service Agreement, dated as of December 12, 2012, by and between DPL and Buyer.
“Gas Tariff” means DPL’s Service Classification “LVG-QFCP-RC” filed for gas
service applicable to REPS Qualified Fuel Cell Provider Projects and approved by
the DPSC in Order no. 8062 dated October 18, 2011, as adopted and supplemented
by DPSC’s Findings, Opinion and Order No. 8079, dated December 1, 2011.
“Governmental Approvals” means (a) any authorizations, consents, approvals,
licenses, rulings, permits, tariffs, rates, certifications, variances, orders,
judgments, decrees by or with a relevant Governmental Authority and (b) any
required notice to, any declaration of, or with, or any registration or filing
by, or with, any relevant Governmental Authority.
“Governmental Authority” means any foreign, federal, state, local or other
governmental, regulatory or administrative agency, court, commission,
department, board, or other governmental subdivision, legislature, rulemaking
board, court, tribunal, arbitrating body or other governmental authority, or the
applicable Regional Transmission Organization or Independent System Operator
subject to the jurisdiction of FERC (i.e., PJM as of the Agreement Date).
“Hazardous Material” means and includes those elements or compounds which are
contained or regulated as a hazardous substance, toxic pollutant, pesticide, air
pollutant, or as defined in any Environmental Law, order or decree of any
Governmental Authority for the protection of human health, water, safety or the
environment or is otherwise included in the definition of “Hazardous Materials,”
“Hazardous Substance” or a similar term in a Site Lease.
“Indemnifiable Loss” means any claim, demand, suit, loss, liability, damage
(including any losses arising as a result of the loss or recapture of any ITC),
obligation, payment, fine, cost or expense (including the cost and expense of
any investigation, action, suit, proceeding, assessment, judgment, settlement or
compromise relating thereto and reasonable attorneys’ fees and reasonable
disbursements in connection therewith).
“Indemnified Party” is defined in Section 11.4.
“Indemnifying Party” is defined in Section 11.4.
“Installation Services” is defined in Section 3.3(a).
“Intellectual Property” shall mean any or all of the following and all rights
therein, whether arising under the laws of the United States or any other
jurisdiction (a) all patents and patent applications (and all reissues,
divisions, re-examinations, renewals, extensions, provisionals, continuations
and continuations-in-part thereof), patent disclosures and inventions (whether
patentable or not); (b) all trade secrets, know-how and confidential and
proprietary information; (c) all copyrights and copyrightable works (including
computer programs) and registrations and applications therefor and any renewals,
modifications and extensions thereof; (d) all moral and economic rights of
authors and inventors, however denominated, throughout the world; (e)
unregistered and registered design rights and any registrations and


8

--------------------------------------------------------------------------------





applications for registration thereof; (f) trademarks, service marks, trade
names, service names, brand names, trade dress, logos, slogans, corporate names,
trade styles, domain names and other source or business identifiers, whether
registered or not, together with all applications therefor and all extensions
and renewals thereof and all goodwill associated therewith; (g) semiconductor
chip “mask” works, and registrations and applications for registration thereof;
(h) database rights; (i) all other forms of intellectual property, including
waivable or assignable rights of publicity or moral rights; and (j) any similar,
corresponding or equivalent rights to any of the foregoing anywhere in the
world.
[*]
“Interconnection Agreement” means, with respect to (a) the Brookside Facility,
that certain Standard Agreement for Interconnection and Parallel Operation of
Generation Facilities, dated as of March 27, 2012, by and between DPL and Buyer,
with respect to PJM Generation Interconnection Request Queue Position X2-083;
and (b) the Red Lion Facility, that certain Interconnection Service Agreement,
dated as of June 19, 2012, by and among PJM Interconnection, L.L.C., Buyer, and
DPL, with respect to PJM Generation Interconnection Request Queue Position
X1-097.
“Interconnection Point” means, with respect to (a) the Brookside Facility, the
“Point of Interconnection” specified in the Interconnection Agreement for such
Facility; and (b) the Red Lion Facility, the “Point of Interconnection”
specified in the Interconnection Agreement for such Facility.
“Investor” means Southern Power Company.
“Invoice Due Date” means the date specified on a Payment Notice duly delivered
by Seller to Buyer for the applicable New Systems in a given calendar month.
“IP License” is defined in Section 9.1.
“IRS” means the Internal Revenue Service.
“ITC” means an investment tax credit pursuant to Code Sections 38(b)(1), 46 and
48(a).
“Knowledge” means (a) as to any Person other than a natural person, the actual
knowledge (including any knowledge which would reasonably have been obtained
after due inquiry) of such Person and its managers, directors officers and
employees who have responsibility for the transactions contemplated by this
Agreement, and (b) in respect of any Person who is a natural Person, the actual
knowledge (including any knowledge which would reasonably have been obtained
after due inquiry) of such Person.
“kW” means kilowatt.
“kWh” means kilowatt-hour.


9

--------------------------------------------------------------------------------





“Legal Requirement” means any law, statute, act, decree, ordinance, rule,
directive (to the extent having the force of law), tariff, order, treaty, code
or regulation or any interpretation of any of the foregoing, as enacted, issued
or promulgated by any Governmental Authority, NERC, any Person that NERC has
delegated its authority to under the Federal Power Act or any Person that
operates an interstate electric transmission system, including all amendments,
modifications, extensions, replacements or re-enactments thereof, in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.
“Liens” means any lien, security interest, mortgage, hypothecation, encumbrance
or other restriction on title or property interest.
“Major Service Provider” is defined in Section 12.14.
“Managers” means Seller Manager and Buyer Manager.
“Manufacturer’s Warranty” is defined in Section 4.1(b).
“Manufacturer’s Warranty Period” means, for (a) each New System, the period
beginning on the Commissioning Date of such New System and ending on the first
(1st) anniversary thereof, and (b) the New BOF at a Facility, the period
beginning on the date that installation and commissioning of such BOF has been
completed and ending on the first (1st) anniversary of the Commissioning Date of
last New System Commissioned at such Facility.
“Material Adverse Effect” means, for any Person or any Facility, as applicable,
any change, effect or occurrence that, individually or in the aggregate, is or
could reasonably be expected to be materially adverse to (a) the business,
earnings, assets, results of operations, property or condition (financial or
otherwise) of such Person or any Facility, as applicable, (b) the validity or
enforceability of the Tariff, any Transaction Document, any Site Lease or the
transactions contemplated by this Agreement, or (c) any Person’s ability to
perform its obligations under any Transaction Document or any Site Landlord’s
ability to perform its obligations under the applicable Site Lease.
“Maximum Aggregate Southern Portfolio Purchase Price” means [*].
“Maximum Liability” means, with respect to each Party, [*].
“Milestone(s)” means each of the (a) Delivery Milestone, and (b) the
Commissioning Milestone.
“Minimum Efficiency Level” means an Efficiency equal to 7,550 BTU/kWh.
“MW” means megawatt.
“Nameplate Capacity” means the maximum electrical output of a generator as rated
by the manufacturer determined at the normal operating conditions designated by
the manufacturer.


10

--------------------------------------------------------------------------------





“NERC” means the North American Electric Reliability Corporation or any
successor.
“New BOF” has the meaning set forth in the definition of “BOF.”
“New System” means a new solid oxide fuel cell power generating system, capable
of being powered by natural gas, that is designed, constructed and installed by
Seller at the applicable Site to replace one or more Existing Systems
repurchased and removed by Seller pursuant to the Existing System Repurchase
Agreement.
“Party” and “Parties” have the meanings set forth in the preamble.
“Payment Notice” means a notice delivered from Seller to Buyer pursuant to
Section 2.5(c) substantially in the form set forth in Exhibit D.
“Performance Standards” is defined in Section 3.9.
“Permits” means all Governmental Approvals that are necessary under applicable
Legal Requirements or this Agreement to have been obtained at such time in light
of the stage of development of the Project to perform the Installation Services
for the New Systems as contemplated in this Agreement or for a Party to enter
into this Agreement or to consummate any transaction contemplated hereby, in
each case in accordance with all applicable Legal Requirements.
“Permitted Liens” means any (a) Liens that are released or otherwise terminated
at or prior to the date of achievement of the Delivery Milestone of the
encumbered assets; (b) obligations or duties to any Governmental Authority
arising in the ordinary course of business (including under licenses and Permits
held by Buyer and under all Legal Requirements); (c) obligations or duties under
easements, leases or other property rights; and (d) any other Liens agreed to in
writing by Seller and Buyer.
“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or governmental entity
or any department or agency thereof.
“PJM” means PJM Interconnection, LLC.
“PJM Agreements” is defined in the Tariff.
“PJM Market Rules” means (a) the rules and obligations set forth in Section C
(Sales of Energy, Capacity, Other Available Product) of the Tariff, and (b) the
provisions of all applicable PJM rules and procedures pertaining to generation
and transmission, including the rules and procedures concerning the dispatch of
generation or scheduling transmission set forth in the applicable PJM tariff,
the PJM operating agreement, and applicable PJM manuals.
“Placed in Service” means, with respect to any New System, the completion and
performance of all of the following activities: (a) obtaining the necessary
licenses and Permits (if any)


11

--------------------------------------------------------------------------------





for the operation of such New System and the sale of power generated by the New
System in accordance with clause (d) of this definition, (b) satisfactory
completion of all tests necessary for the proper operation of such Facility in
accordance with clause (d) of this definition, (c) if necessary, synchronization
of such New System onto the electric distribution and transmission system of DPL
or PJM, as applicable, and (d) the commencement of regular, continuous, daily
operation of such New System.
“Pre-Commissioning Equipment Warranty” is defined in Section 4.1(a).
“Pre-Commissioning Equipment Warranty Period” is defined in Section 4.1(a).
“Project” is defined in the Recitals.
“Project Model” means the economic model incorporating a number of facts,
including the availability and amount of tax credits and other incentives, to be
delivered from Seller to Buyer from time to time pursuant to Section 2.7.
“Prudent Electrical Practices” means those practices, methods, equipment,
specifications and standards of safety and performance, as the same may change
from time to time, as are commonly used by a significant portion of the
grid-tied fuel cell electrical generation industry operating in the United
States and/or approved or recommended by the NERC as good, safe and prudent
engineering practices in connection with the design, construction, operation,
maintenance, repair and use of electrical and other equipment, facilities and
improvements of electrical generating facilities, including any applicable
practices, methods, acts, guidelines, standards and criteria of FERC and all
applicable Legal Requirements.
“Purchase Date” means, with respect to a New System, the date that the
conditions set forth in Section 2.6(b) (as such conditions may be waived by
Buyer in its sole discretion) are satisfied with respect to such New System, as
such date is evidenced in the Bill of Sale for such New System.
“Purchase Order” means Buyer’s purchase order for a New System or New Systems to
be purchased by Buyer in substantially the form of Exhibit E.
“Purchase Price” means a price for the design, installation and purchase of each
New System, determined pursuant to Section 2.7. The Purchase Price for the
period between the Agreement Date and the first adjustment thereto pursuant to
Section 2.7 shall be calculated at the rate designated for such period in the
Base Case Model plus any Taxes for the account of Buyer under Section 2.4(d) in
respect of such New System; provided, however, that Taxes shall not be included
in the calculation of the Purchase Price for invoices issued pursuant to Section
2.4(a)(i).
“Qualified Appraiser” means a nationally recognized third-party appraiser
reasonably acceptable to Buyer and Seller which shall (a) be qualified to
appraise power systems similar to the New Systems, and experienced in such
businesses in the general geographic region of the relevant Facility, and (b)
not be associated with either Buyer or Seller or any Affiliate thereof. If the
Parties cannot agree on a third-party appraiser within fifteen (15) days of a


12

--------------------------------------------------------------------------------





Party invoking the Appraisal Procedure, then Marshall & Stevens Incorporated
shall act as the Qualified Appraiser.
“Qualified Fuel Cell Provider” shall have the meaning afforded such term in
Section 352(16) of the Renewable Energy Portfolio Standards Act, as amended by
S.B. 124, enacted July 10, 2011 (Title 26, Chap. 1, section 351 et seq. of the
Code of the State of Delaware).
“Qualified Fuel Cell Provider Project” shall have the meaning afforded such term
in Section 352(17) of the Renewable Energy Portfolio Standards Act, as amended
by S.B. 124, enacted July 10, 2011 (Title 26, Chap. 1, section 351 et seq. of
the Code of the State of Delaware).
“Red Lion Facility” is defined in the Recitals.
“Representatives” of a Party means such Party’s authorized representatives,
including its professional and financial advisors.
“REPS Act” means the Renewable Energy Portfolio Standards Act, as amended by
S.B.124, enacted July 10, 2011 (Title 26, Chap. 1, section 351 et seq. of the
Code of the State of Delaware).
“Repurchase Amount” means, with respect to any New System, the sum of (a) the
applicable Repurchase Value, (b) one hundred percent (100%) of the Taxes, if
any, which were paid by or on behalf of Buyer pursuant to Section 2.4(d) for
such New System, and (c) one hundred percent (100%) of any Taxes, if any, that
are required to be paid by Seller in connection with the return and repurchase
of such New System.
“Repurchase Value” means, with respect to any New System, the greater of (a) the
Fair Market Value of such New System (as determined under the Appraisal
Procedure if Buyer and Seller cannot agree as to that Fair Market Value within
ten (10) days), and (b) 100% of the Purchase Price for such New System until the
first anniversary of Commissioning, declining by [*] on such first anniversary
and on each anniversary of such date thereafter (for example, on the fourth
anniversary of Commissioning, the Repurchase Value will decline to [*] of the
Purchase Price), in each case as calculated as of the date that Seller becomes
obligated to pay such amount to Buyer.
“SCADA” means the supervisory control and data acquisition systems.
“Seller” is defined in the preamble.
“Seller Default” is defined in Section 10.1.
“Seller Deliverables” means, with respect to each New System, the items listed
in Exhibit C.
“Seller Indemnitee” is defined in Section 11.2.


13

--------------------------------------------------------------------------------





“Seller Personnel” means any Person who is performing any Installation Services
at the direction (or on behalf) of Seller, including the Seller Manager, any
subcontractors (at any tier), Service Providers (including Major Service
Providers), Representatives, or agents (irrespective if such Person is employed
or engaged by Seller, Buyer, an Affiliate of Seller or any other Person).
“Seller’s Certificate of Commissioning” means a certificate, substantially in
the form set forth in Exhibit H, issued by Seller to Buyer pursuant to paragraph
(d) of the definition of Commissioning.
“Seller’s Certificate of Delivery Milestone Completion” means a certificate,
substantially in the form set forth in Exhibit G, issued by Seller to Buyer
pursuant to paragraph (d) of the definition of Delivery Milestone.
“Seller’s Intellectual Property” is defined in Section 9.1.
“Seller Manager” is defined in Section 3.10(a).
“Service Provider” means an installation contractor appointed by Seller and, if
required, approved by Buyer pursuant to Section 12.14.
“Shipment” means for each New System, shipment of such New System from Seller’s
manufacturing facility to the Site.
“Site” means, with respect to the Brookside Facility and the Red Lion Facility,
the real property leased to Buyer for the use of such Facility pursuant to the
Site Lease for such Facility.
“Site Landlord” means the applicable landlord under a Site Lease.
“Site Lease” means, with respect to (a) the Brookside Facility, that certain
Lease Agreement, dated as of April 19, 2012, by and between the Delaware
Department of Transportation and Buyer; and (b) the Red Lion Facility, that
certain Amended and Restated Lease Agreement, dated as of June 26, 2012, by and
between DPL and Buyer.
“Software” shall mean all computer software that is necessary for Buyer to own
and operate the New Systems in compliance with the terms of this Agreement, the
Tariff, PJM Market Rules, the PJM Agreements, the DPL Agreements, the DSGP
Operating Agreement, and the Site Leases.
“Software License” is defined in Section 9.2(a).
“Specifications” means the specifications for the New Systems, as applicable, as
set forth in Exhibit A.
“Southern Portfolio” means all [*].


14

--------------------------------------------------------------------------------





“System Capacity” means, with respect to a New System, the “System Capacity” set
forth on the applicable specification sheet provided by the manufacturer of such
New System.
“Tariff” means Service Classification “QFCP-RC” as administered by DPL, as
approved by the DPSC in Order no. 8062 dated October 18, 2011, as adopted and
supplemented by DPSC’s Findings, Opinion and Order No. 8079, dated December 1,
2011.
“Tax” (and, with correlative meaning, “Taxes”) means:
(a)    any taxes, customs, duties, charges, fees, levies, penalties or other
assessments imposed by any federal, state, local or foreign taxing authority,
including income, gross receipts, windfall profit, severance, property,
production, sales, use, license, excise, franchise, net worth, employment,
occupation, payroll, withholding, social security, alternative or add-on
minimum, ad valorem, transfer, stamp, or environmental tax, or any other tax,
custom, duty, fee, levy or other like assessment or charge of any kind
whatsoever, together with any interest, penalty, addition to tax, or additional
amount attributable thereto; and
(b)    any liability for the payment of amounts with respect to payment of a
type described in clause (a), including as a result of being a member of an
affiliated, consolidated, combined or unitary group, as a result of succeeding
to such liability as a result of merger, conversion or asset transfer or as a
result of any obligation under any tax sharing arrangement or tax indemnity
agreement.
“Term” means the period which (a) shall commence on the Agreement Date and (b)
shall, unless terminated earlier under ARTICLE X of this Agreement or unless
extended by mutual agreement of the Parties, terminate on the date on which the
last New System in the Project achieves Commissioning.
“Third Party Claim” means any claim, action, or proceeding made or brought by
any Person who is not (a) a Party to this Agreement, or (b) an Affiliate of a
Party to this Agreement.
“Third Party Warranty” is defined in Section 3.7.
“Training Materials” is defined in Section 12.15.
“Transaction Documents” means the ECCA, DSGP Operating Agreement, the A&R MOMA,
this Agreement, the A&R Administrative Services Agreement, and the Existing
System Repurchase Agreement.

Section 1.2    Other Definitional Provisions.
(a)    All exhibits, annexes, and schedules attached to this Agreement are
incorporated herein by this reference and made a part hereof for all purposes.
References to sections, exhibits, annexes and schedules are, unless otherwise
indicated, references to sections, exhibits, annexes and schedules to this
Agreement. References to a section shall mean the referenced section and all
sub-sections thereof.


15

--------------------------------------------------------------------------------





(b)    As used in this Agreement and in any certificate or other documents made
or delivered pursuant hereto or thereto, financial and accounting terms not
defined in this Agreement or in any such certificate or other document, and
financial and accounting terms partly defined in this Agreement or in any such
certificate or other document to the extent not defined, will have the
respective meanings given to them under GAAP. To the extent that the definitions
of financial and accounting terms in this Agreement or in any such certificate
or other document are inconsistent with the meanings of such terms under GAAP,
the definitions contained in this Agreement or in any such certificate or other
document will control.
(c)    The words “hereof,” “herein,” “hereunder,” and words of similar import
when used in this Agreement will refer to this Agreement as a whole and not to
any particular provision of this Agreement. The terms “including” and “includes”
mean “including without limitation” and “includes without limitation,”
respectively.
(d)    The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
(e)    Any agreement or instrument defined or referred to herein or in any
instrument or certificate delivered in connection herewith means (unless
otherwise indicated herein) such agreement or instrument as from time to time
amended, amended and restated, modified or supplemented and includes (in the
case of agreements or instruments) references to all attachments thereto and
instruments incorporated therein.
(f)    Any references to a Person are also to its permitted successors and
assigns.
(g)    References to any statute, code or statutory provision are to be
construed as a reference to the same as it exists as of the Agreement Date or
Purchase Date, as applicable, and include references to all bylaws, instruments,
orders and regulations for the time being made thereunder or deriving validity
therefrom unless the context otherwise requires.

ARTICLE II.    
PURCHASE AND SALE

Section 2.1    Appointment of Seller. Subject to Section 12.13, Buyer hereby
appoints Seller to act as Buyer’s provider of New Systems and Installation
Services, and Seller hereby accepts such appointment and agrees to provide all
such New Systems and Installation Services, inclusive of all labor, equipment,
materials, supplies, and tests therefor, in accordance with the terms and
conditions set forth in this Agreement. Seller’s entire consideration for
supplying the New Systems, the associated BOF therefor, and the Installation
Services for such New Systems shall be the Purchase Price for such New System.
Seller shall bear the financial risk regarding any cost overruns, claims for
subcontractors or other liabilities in respect of the New Systems and the
associated Installation Services.


16

--------------------------------------------------------------------------------






Section 2.2    Conceptual Design. Each New System and BOF to be installed
hereunder shall be installed in accordance with the conceptual design for the
Project, as set forth hereto as Annex A. Unless Buyer in its sole discretion
agrees otherwise in writing, all New Systems and BOF to be installed hereunder
shall be installed at the Red Lion Facility and not the Brookside Facility.

Section 2.3    Purchase Orders.
(a)    In connection with the Agreement Date and thereafter not later than ten
(10) Business Days prior the first date of each calendar month, Seller will
provide to Buyer a draft Purchase Order from Buyer for the New Systems that
Seller expects will be Delivered in the applicable calendar month. So long as no
Seller Default has occurred and is continuing hereunder, Buyer will, within five
(5) Business Days of such notice, submit to Seller an executed Purchase Order
for such New Systems. So long as no Buyer Default has occurred and is continuing
hereunder, Seller shall promptly accept each such Purchase Order by
countersigning and returning it to Buyer; provided that the failure of Seller to
countersign or return to Buyer a Purchase Order shall not invalidate such
Purchase Order and Seller shall be obligated to deliver such New System under
such Purchase Order as contemplated by this Agreement.
(b)    Notwithstanding anything to the contrary set forth in this Agreement, the
Parties acknowledge and agree that, unless mutually agreed in writing by the
Parties, in no event shall the Aggregate Purchase Price exceed the Maximum
Aggregate Southern Portfolio Purchase Price. Accordingly, in furtherance and not
in limitation of the foregoing, Seller shall not provide Buyer with a Payment
Notice for, and Buyer shall have no obligation to issue a Purchase Order or
otherwise pay any portion of the Purchase Price in connection with, any New
System(s) which, upon Commissioning with respect to such New System(s), would
result (or be reasonably likely to result) in the Aggregate Purchase Price
exceeding the Maximum Aggregate Southern Portfolio Purchase Price, unless
mutually agreed in writing by the Parties.

Section 2.4    Invoicing of Purchase Price.
(a)    Seller shall invoice Buyer hereunder as follows:
(i)    on the Agreement Date, a Deposit for all New Systems to be purchased
hereunder in the amount of [*] (the “Deposit”); and
(ii)    upon Commissioning for each New System, the remainder of the Purchase
Price, if any, not previously paid (calculated, and adjusted from time to time,
in accordance with this Agreement), for such New System, plus one hundred
percent (100%) of the Taxes to be paid by Buyer pursuant to Section 2.4(d) for
such New System.
(b)    Each invoice issued pursuant to Section 2.4(a)(ii) shall:
(i)    include the following information for each applicable New System:


17

--------------------------------------------------------------------------------





(1)    Buyer’s Purchase Order number;
(2)    the Facility and location (e.g., the Bloom “Site ID”) within such
Facility in which such New System is installed;
(3)    the serial number and System Capacity of each New System;
(4)    the Purchase Price, including details of (x) all amounts previously paid
towards or credited against the Purchase Price, and (y) all amounts remaining
due and payable on the Purchase Price;
(5)    the Delivery Date;
(6)    the Purchase Date;
(7)    Seller wiring instructions/ACH instructions and contact information for a
Seller Representative or Seller’s bank to confirm the validity of such
instructions; and
(8)    the date of achievement of Commissioning.
(ii)    include a final waiver and release of Liens for such New System,
conditioned only upon final payment of the Purchase Price for such New System,
executed by Seller in substantially the form set forth in Exhibit I.
(c)    Buyer shall, promptly following receipt of an invoice and reasonable
supporting documentation thereof, remit to Seller all deposits, performance
assurance, or amounts otherwise posted or provided by Seller in connection in
connection with any Government Approvals, or interconnection applications, in
each case with respect to a New System and to the extent that such amounts are
returned by such counterparty to Buyer and not Seller.
(d)    Buyer shall pay all state and local sales, use or other transfer Taxes
required to be paid by Buyer and attributable to the transfer of the New System
to Buyer, except that Seller shall be responsible for and pay any Taxes arising
as a result of any components of such New System or any New System being
acquired from a source outside of the United States.
(e)    Seller shall consider in good faith any requests made by Buyer following
the Agreement Date to include additional information related to any New Systems
to be purchased hereunder in connection with invoices issued with respect to New
Systems that have been Commissioned.


18

--------------------------------------------------------------------------------






Section 2.5    Payment of Purchase Price.
(a)    Buyer shall pay the Deposit on the Agreement Date and shall pay all other
outstanding Purchase Price invoices on a monthly basis in accordance with the
terms of this Section 2.5.
(b)    Not less than eight (8) Business Days prior to the Invoice Due Date for
all invoices to be paid by Buyer for the applicable calendar month, Seller shall
deliver to Buyer:
(i)    A draft Payment Notice, setting forth the anticipated aggregate Purchase
Price for all New Systems to be paid in such month; and
(ii)    Seller’s Certificates of Commissioning evidencing the achievement of the
Commissioning Milestone achieved by the applicable New Systems prior to the date
of such draft Payment Notice.
(c)    Not less than four (4) Business Days prior to the applicable Invoice Due
Date for all invoices issued pursuant to Section 2.4(a)(ii) that are to be paid
by Buyer for such calendar month, Seller shall deliver to Buyer:
(i)    an executed Payment Notice, setting forth the actual aggregate Purchase
Price for all New Systems to be paid by Buyer in such month, which amount shall
in no event exceed the amount notified by Seller to Buyer in the applicable
draft Payment Notice except to the extent of any adjustment to such amount
resulting from Section 2.7;
(ii)    Seller’s Certificates of Commissioning, to the extent not previously
delivered, evidencing the achievement of the Commissioning Milestones achieved
as of such date by the applicable New Systems between the date on which the
draft Payment Notice and accompanying Seller’s Certificates of Commissioning
were delivered and the date on which the executed Payment Notice was delivered.
(d)    Buyer shall, on the applicable Invoice Due Date indicated in the executed
Payment Notice delivered by Seller pursuant to Section 2.5(c), make Purchase
Price payments for each New System included in such Payment Notice for which
Seller has issued invoices pursuant to Section 2.4(a)(ii) and delivered Seller’s
Certificates of Commissioning evidencing the satisfaction of the Commissioning
Milestone.
(e)    If Buyer defaults in any payment when due for any New System (other than
with respect to amounts being disputed in good faith), Seller may, on not less
than five (5) Business Days prior notice to Buyer, at its option and without
prejudice to its other remedies, require that (until all such outstanding
payment defaults have been cured) the payment of the portion of the Purchase
Price for future New Systems required under Section 2.4(a)(ii) above be made
immediately prior to the Shipment of the applicable New Systems.


19

--------------------------------------------------------------------------------





(f)    Seller shall promptly pay all subcontractors working on the New Systems
delivered and installed under this Agreement (including, for clarification,
subcontractors working off-Site), and shall, at the time of each payment made to
any such subcontractor, obtain a partial or final Lien waiver, as applicable, in
a form approved by Buyer, and promptly provide Buyer with a copy of each such
Lien waiver for any payments made to (i) a subcontractor in excess of [*] for
any invoice or [*] in the aggregate or (ii) a Major Service Provider. Seller
shall discharge any Liens by such subcontractors within thirty (30) days of
receiving notice thereof. Seller shall release all Liens in favor of Seller on
each Facility upon final payment of the Purchase Price for the final New System
installed at such Facility. Upon the failure of Seller to discharge a Lien
required to be discharged under this Section 2.5, or else promptly to provide a
bond in an amount and from a surety acceptable to Buyer to protect against such
Lien, in each case, within thirty (30) days after Seller is aware of the
existence thereof, Buyer may, but shall not be obligated to, pay, discharge or
obtain a bond or security for such Lien and, upon such payment, discharge or
posting of security therefor, shall be entitled immediately to recover from
Seller the amount thereof, together with all reasonable and necessary expenses
actually incurred by Buyer in connection with such payment or discharge, or to
set off all such amounts against any amounts owed by Buyer to Seller hereunder
or under the A&R MOMA.
(g)    With respect to any payment due from one party to the other pursuant to
this Agreement, unless being contested in good faith, interest shall accrue
daily at the lesser of a monthly rate of one and five-tenths percent (1.5%) or
the highest rate permissible by law on the unpaid balance.
(h)    Buyer at its sole option is hereby authorized to setoff any undisputed
amounts owed Buyer under the A&R MOMA or this Agreement, as applicable, and
which are past due against any amounts owed by Buyer to Seller under the A&R
MOMA or this Agreement. The rights provided by this paragraph are in addition to
and not in limitation of any other right or remedy (including any right to
set-off, counterclaim, or otherwise withhold payment) to which Buyer may be
entitled (whether by operation of law, contract or otherwise).

Section 2.6    Purchase and Sale of New Systems.
(a)    Upon the satisfaction of the conditions set forth in Section 2.6(b) (as
may be waived by Buyer in its sole discretion) with respect to a New System,
Seller shall sell, assign, convey, transfer and deliver to Buyer, and Buyer
shall purchase, assume and acquire from Seller, all of Seller’s right, title and
interest in and to such New System, effective as of the Purchase Date.
(b)    Conditions Precedent to the Purchase Date. Buyer’s obligation to
purchase, assume, and acquire a New System from Seller shall be subject to
Seller’s satisfaction of the following conditions precedent (as may be waived by
Buyer in its sole discretion):
(i)    such New System has not been Placed in Service;


20

--------------------------------------------------------------------------------





(ii)    Seller has delivered Seller’s Certificate of Delivery Milestone
Completion for such New System to Buyer;
(iii)    Seller has delivered a Bill of Sale for such New System to Buyer, dated
as of the date set forth in Seller’s Certificate of Delivery Milestone
Completion for such New System; and
(iv)    each representation and warranty made by Seller on such Purchase Date is
true and correct as of such Purchase Date; and
(v)    each of the Transaction Documents remains in full force and effect.

Section 2.7    Purchase Price Adjustments.
(a)    Not later than ten (10) Business Days (i) prior to the end of each
Calendar Quarter and (ii) after the final day of the calendar month in which the
final New System is purchased hereunder, Seller shall deliver to Buyer a revised
Project Model, reflecting the Base Case Model updated solely to reflect (1) with
respect to each New System that has achieved the Commissioning Milestone, (A)
the dates on which Buyer paid each portion of the Purchase Price for such New
System and the amount of such payments, (B) the date on which such New System
achieved the Commissioning Milestone, and (C) if applicable, any reduction of
ITC resulting from a failure of Seller to achieve the Commissioning Milestone in
respect of such New System by the Commissioning Date Deadline for any reason,
including a Force Majeure Event, and (2) with respect to each New System that
Seller reasonably expects to achieve the Commissioning Milestone following the
delivery of such revised Project Model, (A) the dates on which Buyer has paid,
or is expected to pay, each portion of the Purchase Price for such New System
and the amount of such payments, (B) the date on which Seller reasonably expects
such New System to achieve the Commissioning Milestone and (C) any reduction of
ITC expected to result from a failure of Seller to achieve the Commissioning
Milestone in respect of such New System by the Commissioning Date Deadline for
any reason, including a Force Majeure Event.
(b)    Notwithstanding anything to the contrary set forth in Section 2.7(a),
(i)    In the event that the calculation performed pursuant to Section 2.7(a) as
of any date would, if applied to all New Systems that are reasonably expected to
achieve Commissioning after such date (each, a “[*]”), result (or be reasonably
likely to result) in the Aggregate Purchase Price exceeding the Maximum
Aggregate Southern Portfolio Purchase Price, the Purchase Price for each such
Post-Calculation New System shall instead be that amount that would result in
the Aggregate Purchase Price equaling the Maximum Aggregate Southern Portfolio
Purchase Price.
(ii)    For the avoidance of doubt and notwithstading anything to the contrary
set forth in this Section 2.7, in no event shall any adjustment to the Purchase
Price result (or be reasonably likely to result) in the Aggregate Purchase Price


21

--------------------------------------------------------------------------------





exceeding the Maximum Aggregate Southern Portfolio Purchase Price, unless
mutually agreed in writing by the Parties.
(c)     Parties will mutually agree on an adjusted Purchase Price for the New
Systems within five (5) Business Days of Buyer’s receipt of the revised Project
Model pursuant to Section 2.7(a), which shall be used as (i) the final Purchase
Price for all New Systems invoiced and paid in the current Calendar Quarter (or,
in the case of the final Project Model adjustment, the applicable month), and
(ii) the Purchase Price for purposes of all invoices delivered in the following
Calendar Quarter (until the date of the next adjustment made pursuant to this
Section 2.7). Within five (5) Business Days of the Parties’ agreement on such
adjusted Purchase Price, Buyer shall amend and reissue each invoice previously
delivered by Seller to Buyer for the current Calendar Quarter (or, in the case
of the final Project Model adjustment, the applicable month) to reflect the
Purchase Price determined pursuant to this Section 2.7(c). For the avoidance of
doubt, no adjustments shall be made hereunder with respect to any payments from
Buyer to Seller made in any Calendar Quarter prior to the current Calendar
Quarter. Without in any way limiting the provisions of Section 6.1(k), Seller
makes no representation, warranty or guaranty regarding Buyer’s expected rate of
return as a result of the purchase of the New Systems hereunder.
(d)    Following the reissuance of invoices pursuant to Section 2.7(c), if Buyer
has made any over-payments or under-payments in respect of such invoices, Seller
shall apply such over-payments or under-payments as a credit against, or
addition to, the amount owed by Buyer with respect to the invoices to be paid on
the final Invoice Due Date of the current Calendar Quarter (or, in the case of
the final Project Model adjustment, the applicable month); provided, however,
that if such adjustment results in Buyer owing no payments to Seller with
respect to such invoices but fails to fully compensate Buyer for prior
over-payments, Seller shall remit the remaining balance of any over-payments to
Buyer within thirty (30) days following the applicable Invoice Due Date.

ARTICLE III.    
DELIVERY AND INSTALLATION OF NEW SYSTEMS AND NEW BALANCE OF FACILITIES

Section 3.1    Access to Site. Seller shall be responsible for ascertainment of
the suitability of the Facilities, the environment around the Facilities, the
Facilities’ soil condition and other ground conditions for installation of the
New Systems. Buyer shall provide Seller with access to the Facilities as
necessary to permit Seller to deliver each New System to the applicable Site and
to install and Commission such New System in the applicable Project in
accordance with the applicable Site Lease.

Section 3.2    Delivery; Title; Risk of Loss. Delivery of each New System shall
be DDP (Incoterms 2010) to its Site, in accordance with the Uniform Commercial
Code then in effect. Title to each New System and to any related New BOF (to the
extent the Cost Segregation Report reflects that such New BOF is part of the
“fuel cell power plant” of such New System within the meaning of Section
48(c)(1)(C) of the Code) shall pass to Buyer upon the Purchase Date of such New
System,


22

--------------------------------------------------------------------------------





and such title shall be good and marketable and free of all Liens, except for
Permitted Liens. From and after the Purchase Date of each New System all risk of
loss or damage to such New System and such related New BOF shall be borne by
Buyer. Title and risk of loss or damage to all other New BOF at a Facility that
is not part of the “fuel cell power plant” of any New System at such Facility
within the meaning of Section 48(c)(1)(C) of the Code shall pass to Buyer on the
date that installation and commissioning of such New BOF has been completed, and
such title shall be good and marketable and free of all Liens, except for
Permitted Liens.

Section 3.3    Installation Services.
(a)    Seller shall perform all development, design, engineering, procurement,
construction, and commissioning services necessary in connection with the
installation, interconnection, testing, start-up, and commissioning the New
Systems to achieve Commissioning (collectively, “Installation Services”),
including the following activities:
(i)    Seller shall be solely responsible for the means, methods, techniques,
sequences, and procedures employed for execution and completion of the
engineering, procuring, constructing, installing, and commissioning any New BOF
and for reconfiguring any Existing BOF required for New Systems to achieve
Commissioning, and Seller shall cause each New System to achieve Commissioning
without any compensation or reimbursement by Buyer, other than the Purchase
Price under this Agreement;
(ii)    Within thirty (30) days following Commissioning of the last New System
Purchased hereunder and installed at a Facility, Seller shall remove and dispose
of any Existing BOF that is unnecessary for operation of the New Systems at a
Facility; provided, that Seller may leave in place any properly stubbed and
undamaged natural gas, water and/or electrical stub-ups and any undamaged
concrete pads if such items in the condition that Seller leaves them are
permitted to be so left in place under the applicable Site Lease, Prudent
Electrical Practices, and applicable Legal Requirements;
(iii)    Seller shall obtain and maintain, or cause to be obtained and
maintained (where required, in the name of Buyer), all Permits necessary to
design, install, commission, construct, occupy, and operate each New System at
each Site;
(iv)    Seller shall cause to be performed any and all studies, reports and
applications (in the name of Buyer) that are necessary for interconnection to
the distribution and transmission facilities of DPL or PJM, as applicable to the
particular Facility;
(v)    Seller shall perform all commissioning work in accordance with the
provisions of Schedule 3.3(a)(iii).
(vi)    If requested by Buyer, Seller shall provide operator training and
associated training materials to personnel and Representatives of Buyer
sufficient


23

--------------------------------------------------------------------------------





to instruct Buyer on operation of such New System in connection with safety
requirements and in conformance with Prudent Electrical Practices;
(vii)    Commissioning. Promptly following achievement of the Delivery Milestone
for each New System, Seller shall provide installation, inspection,
commissioning and start-up for such New System in accordance with the
installation manuals provided for such New System and the applicable Site Lease,
and shall make best efforts to cause such New System to achieve Commissioning
within sixty (60) days of the date of achievement of the Delivery Milestone for
such New System, as set forth in Seller’s Certificate of Delivery Milestone
Completion for such New System. Without limitation of the foregoing, each New
System shall be connected by Seller to the applicable natural gas source, water
source, SCADA, and Electrical Interconnection Facilities;
(viii)    Seller shall deliver to Buyer each of the Seller Deliverables set
forth on Exhibit C in accordance with the timing for each such item as set forth
on such Exhibit C;
(ix)    Following Commissioning of all New Systems to be installed in a
Facility, Seller shall promptly remove all waste materials and rubbish from and
around the Site as well as all of its tools, construction equipment, machinery,
and surplus materials as reasonably necessary to restore each Site to a
condition reasonably satisfactory to the applicable Site Landlord or as
otherwise required by the applicable Site Lease;
(x)    Seller’s supply of the New Systems hereunder, and performance of the
Installation Services therefor, shall be fully comprehensive of all services,
labor, and equipment necessary to complete installation of a fully commissioned
and operating New System in accordance with this Agreement, the applicable
Interconnection Agreement, and the applicable Site Lease;
(xi)    Seller shall, and shall cause each of its subcontractors to, install the
New Systems at each Site using items that are new, and undamaged at the time of
such use or installation; and
(xii)    Seller shall pay all amounts owed to its subcontractors and vendors in
connection with the performance of the Installation Services on a timely basis
and shall hold Buyer harmless against any claims asserted by such subcontractors
and vendors.
(b)    Seller shall be responsible, at its sole cost and expense, for
maintaining and complying with all Permits required to perform the Installation
Services under this Agreement. Buyer agrees to cooperate with and assist Seller
in obtaining such Permits.
(c)    Seller shall cause all Installation Services to be performed in a good
and workmanlike manner, free from defective materials, and in accordance with
the Performance Standards, free and clear of all Liens other than Permitted
Liens.


24

--------------------------------------------------------------------------------






Section 3.4    Commissioning Date Deadline. Provided that Buyer has waived the
Maximum Aggregate Southern Portfolio Purchase Price restrictions set forth in
Section 2.3(b) and Section 2.7(b) no later than November 15, 2019, Seller shall
supply all New Systems and perform, or cause to be performed, all Installation
Services in a timely manner to achieve Commissioning of all 27.5MW of New
Systems by the Commissioning Date Deadline; provided, however, that if the
Maximum Aggregate Southern Portfolio Purchase Price restrictions set forth in
Section 2.3(b) and Section 2.7(b) are not waived, then Seller shall supply all
New Systems and perform, or cause to be performed, all Installation Services in
a timely manner to achieve Commissioning by the Commissioning Date Deadline of
the greatest number of such New Systems as can be Commissioned consistent with
the limitations of Section 2.3(b) and Section 2.7(b).

Section 3.5    Insurance. Seller shall maintain the insurance described in Annex
B.

Section 3.6    Disposal; Right of First Refusal.
(a)    Except as set forth in Section 12.4, Section 11.9 of the MOMA, or in
connection with a repurchase of an Existing System pursuant to the Existing
System Repurchase Agreement, in the event that Buyer decides to scrap, abandon
or otherwise dispose of any Bloom System, Buyer shall notify Seller and Seller
shall have the right but not the obligation to obtain title to the Bloom System
and remove the Bloom System at Seller’s cost; provided, however, that Seller
will not be responsible for remediation of the Site in which the Bloom System
was located.
(b)    Except as set forth in Section 12.4 or in connection with a repurchase of
an Existing System pursuant to the Existing System Repurchase Agreement, in the
event that Buyer or its Affiliates desire to sell or otherwise transfer title to
any Bloom System to a transferee other than an Affiliate of Buyer, Buyer shall
notify Seller and Seller shall have the right of first refusal to purchase or
acquire the Bloom System on the same terms and conditions of such sale. In the
event that Seller exercises such right of first refusal, Seller shall, promptly
following payment of the purchase price of such Bloom System, remove the Bloom
System at Seller’s cost, including the remediation of the Site in which the
Bloom System was located in accordance with the terms of the applicable Site
Lease.

Section 3.7    Third Party Warranties. If any express or implied warranties,
indemnities, guaranties, remedies, covenants and other rights which any
subcontractor or supplier has made to Seller with respect to any good, service,
or other deliverable furnished under this Agreement in respect of a New System
or New BOF (each a “Third Party Warranty”) would provide an additional rights to
Buyer beyond the warranties under ARTICLE IV, then (a) such Third Party Warranty
providing additional rights will be for the benefit of and passed through to
Buyer to the fullest extent possible, (b) Seller transfers and assigns to Buyer
all of Seller’s right, title and interest under such Third Party Warranty to
exercise such additional rights, and (c) Seller hereby appoints Buyer as
attorney-in-fact coupled with an interest to exercise and enforce all such
additional rights in the name of either Buyer or Seller. Nothing in this Section
3.7 will limit Seller’s obligations to Buyer under ARTICLE IV.


25

--------------------------------------------------------------------------------






Section 3.8    Access; Cooperation. Seller shall provide to Buyer such other
information that is in the possession of Seller or its Affiliates or is
reasonably available to Seller regarding the permitting, engineering,
construction, or operations of Seller, its subcontractors or the Facilities, and
other data concerning Seller, its subcontractors or the Facilities that Buyer
may, from time to time, reasonably request in writing, subject to Seller’s
obligations of confidentiality to third parties with respect to such
information. Seller shall not knowingly take any action or omit to take any
action as would cause Buyer in any material respect to violate any Legal
Requirements, and to the extent that Seller has knowledge of any such existing
or prospective violation take, or cause to be taken, commercially reasonable
actions, to redress or mitigate any such violation, which action shall be at
Seller’s sole expense if Seller is obligated to perform such action as part of
this Agreement, and otherwise shall be at Buyer’s sole expense. For the
avoidance of doubt, Seller shall not be excused from any indemnification
obligations, claims for damages or Indemnifiable Losses suffered by Buyer to the
extent caused by Seller’s violation of Legal Requirements or Buyer’s violation
of Legal Requirements to the extent relating to, resulting from or arising out
of or in connection with any act or omission by Seller, Seller Affiliate or any
Seller Personnel in respect of Installation Services or any Operator Personnel
in respect of Facility Services that Seller is obligated to perform on behalf of
Buyer. Seller shall give to Buyer prompt written notice of any material disputes
with Governmental Authorities. Seller shall furnish, or cause to be furnished,
to Buyer copies of all material documents furnished to Seller by any
Governmental Authority in respect of Buyer or any New System.

Section 3.9    Performance Standards. For the purpose of this Agreement, Seller
shall perform under this Agreement in accordance and consistent with each of the
following to the extent applicable to the sale of the New Systems and New BOF
and the performance of the Installation Services (unless the context requires
otherwise): (A) plans and specifications subject to Permits under Legal
Requirements and applicable to each New System; (B) the manufacturer’s
recommendations with respect to all equipment and all maintenance and operating
manuals or service agreements, whenever furnished or entered into, including any
subsequent amendments or replacements thereof, issued by the manufacturer,
provided they are consistent with generally accepted practices in the fuel cell
industry; (C) the requirements of all applicable insurance policies; (D)
preserving all rights to any incentive payments, warranties, indemnities or
other rights or remedies, and enforcing or assisting with the enforcement of the
applicable warranties, making or assisting in making all claims with respect to
all insurance policies; (E) the Tariff, the PJM Market Rules, the DPL Agreements
and the PJM Agreements; (F) all Legal Requirements and Permits/Governmental
Approvals; (G) any applicable provisions of the Site Leases; (H) Prudent
Electrical Practices; (I) the relevant provisions of each Interconnection
Agreement; (J) the Seller Corporate Safety Plan provided in Exhibit J (as
updated by Seller from time to time, with a copy provided promptly to Buyer);
(K) the Seller Subcontractor Quality Plan provided in Exhibit K (as updated by
Seller from time to time, with a copy provided promptly to Buyer); and (L) all
Environmental Requirements (collectively, the “Performance Standards”);
provided, however, that meeting the Performance Standards shall not relieve
Seller of its other obligations under this Agreement.

Section 3.10    Coordination of Relationship.
(a)    Managers. Seller will appoint an individual to serve as its primary
contact person with regard to this Agreement (the “Seller Manager”), and Buyer
will appoint an


26

--------------------------------------------------------------------------------





individual to serve as its primary contact person with regard to this Agreement
(the “Buyer Manager”). Seller’s initial Seller Manager and Buyer’s initial Buyer
Manager are each set forth on Exhibit L. Each Party may, from time to time,
designate another individual as a proposed replacement for its respective
Manager by notice to the other Party.
(b)    Manager Meetings. The Buyer Manager and the Seller Manager will serve as
each Party’s main contact to, and for, the other Party with regard to day-to-day
matters affecting the Parties’ relationship in relation to Installation
Services. The Buyer Manager and the Seller Manager (or their designees) will
meet, by phone or in person, as often as they feel necessary to monitor and
manage such day-to-day activities. Such managers shall operate by consensus to
the extent practicable but shall have no authority to amend or waive compliance
with the terms and conditions of this Agreement, or to approve actions of the
Parties that are inconsistent with this Agreement. Any such waivers or
amendments shall be implemented only as described in Section 12.1 or Section
12.2, as the case may be.

ARTICLE IV.    
WARRANTIES

Section 4.1    Pre-Commissioning Equipment Warranty; Manufacturer’s Warranty.
(a)    Subject to Section 4.2 and Section 11.5(a), Seller warrants to Buyer
that, during the period commencing on the achievement of the Delivery Milestone
and continuing until achievement of Commissioning for a New System (the
“Pre-Commissioning Equipment Warranty Period”), (i) such New System shall
conform to the Specifications for New Systems set forth on Exhibit A, and (ii)
such New System and any associated New BOF shall be free from defects in design,
materials and workmanship that would prevent such New System for achieving
Commissioning (collectively, the “Pre-Commissioning Equipment Warranty”).
(b)    Subject to Section 4.2 and Section 11.5(a), Seller warrants to Buyer
that, during the Manufacturer’s Warranty Period, (i) each New System shall
conform to the Specifications for New Systems set forth on Exhibit A, and (ii)
each New System, any New BOF, and any Existing BOF that was reconfigured as part
of the Installation Services shall be free from defects in design, materials and
workmanship (collectively, the “Manufacturer’s Warranty”).
(c)    Seller shall correct (including, in Seller’s sole discretion, through
replacement thereof), as promptly as reasonably practical (and in any case
within thirty (30) days), at Seller’s sole expense, all New Systems or BOF
provided, or Installation Services performed, by it or its subcontractors under
this Agreement which proves to be (i) in breach of the Pre-Commissioning
Equipment Warranty during the Pre-Commissioning Equipment Warranty Period for
such New System, or (ii) in breach of the Manufacturer’s Warranty during the
Manufacturer’s Warranty Period. WITHOUT LIMITING (I) SELLER’S OBLIGATION TO
INDEMNIFY BUYER PURSUANT TO (A) SECTION 11.3(A) (II) IN RESPECT OF A BREACH OF A
SITE LICENSE OR


27

--------------------------------------------------------------------------------





INTERCONNECTION AGREEMENT ATTRIBUTABLE TO DEFECTIVE NEW SYSTEMS, BOF, OR
INSTALLATION SERVICES AS STATED ABOVE, AND/OR (B) WITH RESPECT TO THIRD PARTY
CLAIMS PURSUANT TO SECTION 11.3, AND/OR (C) ANY OTHER EXPRESS REMEDY SET FORTH
IN THIS AGREEMENT THAT MAY BE AVAILABLE IN CONNECTION WITH A SELLER FAILURE TO
TIMELY CORRECT DEFECTIVE NEW SYSTEMS, BOF, OR INSTALLATION SERVICES (INCLUDING A
SELLER OBLIGATION TO REMOVE OR REPURCHASE A DEFECTIVE NEW SYSTEM, IF
APPLICABLE), BUYER’S SOLE REMEDY FOR A BREACH OF THE PRE-COMMISSIONING EQUIPMENT
WARRANTY SHALL BE THE CORRECTION OF DEFECTIVE NEW SYSTEM PURSUANT TO THIS
SECTION 4.1(C).
(d)    The Pre-Commissioning Equipment Warranty and Manufacturer’s Warranty is
not transferable to any third person, including any Person who buys a New System
from Buyer, without Seller’s prior written consent (which shall not unreasonably
be withheld).
(e)    Any period of time in which the Pre-Commissioning Equipment Warranty or
Manufacturer’s Warranty is in breach for a New System shall not extend the
Pre-Commissioning Equipment Warranty Period or Manufacturer’s Warranty Period
for such New System.

Section 4.2    Exclusions. The Pre-Commissioning Equipment Warranty and
Manufacturer’s Warranty, as applicable, shall not cover any obligations on the
part of Seller to the extent caused by or arising from (a) the New Systems or
New BOF being affected by vandalism or other third-party’s actions or omissions
occurring after Commissioning (other than to the extent that Seller, Seller
Affiliate, the Service Provider or a subcontractor thereof fails to properly
protect the New Systems or New BOF and Seller was required to do so under the
A&R MOMA); (b) any interruption in the supply of natural gas or interconnection
services, or a failure of the natural gas or interconnection services supplied
to the applicable Facility to comply with Seller’s specifications (unless caused
by Seller, Seller Affiliate, the Service Provider or a subcontractor thereof);
(c) the removal of any safety device by Buyer or its Representatives (as opposed
to removal by Seller, Seller Affiliate, the Service Provider or a subcontractor
thereof); (d) any conditions caused by unforeseeable movement in the environment
in which the New Systems are installed (provided that normal soil settlement,
shifting, subsidence or cracking will not constitute ‘unforeseeable movement’);
(e) accidents, abuse, improper third party testing (unless caused by Seller,
Seller Affiliate, the Service Provider or a subcontractor thereof) or Force
Majeure Events; or (f) installation, operation, repair or modification of the
New Systems or BOF by anyone other than Seller or Seller’s authorized agents.
SELLER SHALL HAVE NO OBLIGATION UNDER THE PRE-COMMISSIONING EQUIPMENT WARRANTY
NOR THE MANUFACTURER’S WARRANTY AND MAKES NO REPRESENTATION AS TO NEW SYSTEMS OR
BOF WHICH HAVE BEEN OPENED OR MODIFIED BY ANYONE OTHER THAN SELLER, SELLER’S
AFFILIATE, A SERVICE PROVIDER OR A SUBCONTRACTOR THEREOF, OR ANY OF SUCH
PERSON’S REPRESENTATIVES, IN EACH CASE TO THE EXTENT OF ANY DAMAGE OR OTHER
NEGATIVE CONSEQUENCE OF SUCH OPENING OR MODIFICATION.


28

--------------------------------------------------------------------------------






Section 4.3    Disclaimers. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN THIS ARTICLE IV AND ARTICLE VI, THE NEW SYSTEMS ARE TRANSFERRED “AS IS,
WHERE IS,” AND SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES OF
ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO LIABILITIES, OPERATIONS OF THE
FACILITIES, VALUE OR QUALITY OF THE FACILITIES OR THE PROSPECTS (FINANCIAL AND
OTHERWISE), RISKS AND OTHER INCIDENTS OF THE FACILITIES, AND SPECIFICALLY
DISCLAIMS ANY REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY
OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE FACILITIES, OR ANY
PART THEREOF. NO PERSON IS AUTHORIZED TO MAKE ANY OTHER WARRANTY OR
REPRESENTATION CONCERNING THE PERFORMANCE OF THE FACILITIES (PROVIDED, THAT THE
FOREGOING DISCLAIMER SHALL NOT NEGATE OR DISCLAIM ANY REPRESENTATIONS OR
WARRANTIES PROVIDED UNDER ANY OF THE OTHER TRANSACTION DOCUMENTS).

Section 4.4    Title. Title to all replacement items, parts, materials and
equipment supplied under or pursuant to the Pre-Commissioning Equipment Warranty
shall transfer to Buyer upon transfer of title of the affected New System or New
BOF pursuant to Section 3.2. Title to all replacement items, parts, materials
and equipment supplied under or pursuant to the Manufacturer’s Warranty shall
transfer to Buyer upon installation or inclusion in a New System or in the BOF
for the applicable Facility. Upon replacement of an item or part as part of the
Pre-Commissioning Equipment Warranty or Manufacturer’s Warranty provided
hereunder, Seller shall remove such item or part and shall have the right to
dispose of such replaced property in any manner that it chooses in its sole
discretion.

ARTICLE V.    
RECORDS AND AUDITS

Section 5.1    Record-Keeping Documentation; Audit Rights.
(a)    Seller shall ensure that records concerning Seller’s Installation
Services activities hereunder are properly created and maintained at all times
in accordance with all Legal Requirements, including FERC requirements regarding
record retention for Holding Companies in 18 C.F.R. Part 368 and any successor
regulations to the extent applicable to Seller. Such records shall include the
following:
(i)    records and documentation in respect of each New System’s satisfaction of
each Milestone, including records and documentation regarding the Delivery of
New Systems, the achievement of Commissioning, and the fact and date(s) such New
System has achieved each of the four separate criteria set forth the definition
of “Placed in Service”;
(ii)    any other records, reports, or other documentation reasonably requested
by Buyer to support an ITC eligibility determination with respect to a New
System. Seller agrees to use commercially reasonable efforts to promptly provide


29

--------------------------------------------------------------------------------





such documentation to Buyer, and shall provide a reasonable explanation for any
inability to provide such documentation; and
(iii)    until the date of achievement of Commissioning of the final New System
for the Project, a “Construction Report” delivered in connection with the
Payment Notice corresponding to each invoice delivered pursuant to Section
2.4(a)(ii), specifying for each New System individually (A) the forecasted
commencement of construction, Delivery Date, and date of Commissioning of such
New System projected to be included in the Project, (B) the actual commencement
of construction, Delivery Date and date of Commissioning of such New System
included in the Project as of the date of such Construction Report, and (C) a
summary narrative regarding the source of any delays in the achievement of any
of the foregoing milestones as compared to the dates forecasted in the
immediately prior Construction Report; and
(iv)    subject to Operator’s reasonable concerns regarding protection of highly
confidential information and/or trade secrets any other records, reports, or
other documentation reasonably requested by Buyer. Seller agrees to use
commercially reasonable efforts to promptly provide such documentation to Buyer,
and shall provide a reasonable explanation for any inability to provide such
documentation.
(b)    All such records required to be created and maintained pursuant to
Section 5.1(a) shall (i) be kept available at Seller’s office and made available
for Buyer’s inspection upon request at all reasonable times, and (ii) be
retained for the relevant retention period provided in 18 C.F.R. § 368.3 or any
successor regulation as amended from time, to the extent applicable to Seller,
or any longer period required under the Tariff, or by DPL or PJM. Any
documentation prepared by Seller during the Term for the purposes of this
Agreement shall be directly prepared for Buyer’s benefit and immediately become
Buyer’s property. Any such documentation shall be stored by Seller on behalf of
Buyer until its final delivery to Buyer. Seller may retain a copy of all records
related to each Facility for future analysis.
(c)    Buyer shall have the right no more than once during any calendar year and
going back no more than two (2) calendar years preceding the calendar year in
which an audit takes place, upon reasonable prior written notice, including
using an independent public accounting firm reasonably acceptable to Seller, to
examine such records during regular business hours in the location(s) where such
records are maintained by Seller for the purposes of verifying Buyer’s
compliance with its obligations hereunder; provided, however, that such records
may be audited only once under this Section 5.1(c). Buyer shall pay its own cost
and the costs of any third party consultants engaged by Buyer in connection with
the audit unless such audit reveals that inaccuracies in Seller’s records have
resulted in an overpayment by Buyer of two and one-half percent or more (2.5%)
than the amount that would have otherwise been payable by Buyer during the
period being audited, in which case Seller shall pay all of Buyer’s costs and
the costs of any third party consultants engaged by Buyer in connection with
such audit.


30

--------------------------------------------------------------------------------






Section 5.2    Reports; Other Information. Without in any way limiting Seller’s
other reporting, notification, and other similar obligations under this
Agreement, during the Term, Seller shall furnish to Buyer the following reports,
notices, and other information regarding the New Systems and Installation
Services (which may be effected by e-mail communication to the Buyer Manager or
other appropriate Buyer Representative):
(a)    Promptly upon Seller’s knowledge of the occurrence of any damage to any
New System or Site, notice of such damage in reasonable detail;
(b)    Details of any event or circumstance which could reasonably be expected
to prevent Buyer from being able to fully benefit from the Tariff, promptly upon
either (i) Seller’s receipt of any written notice or communication from DPL or
any other Governmental Authority notifying Seller, including a copy of such
notice or communication, or (ii) upon the Knowledge of the Seller Manager, any
Vice President of Project Finance, or C-Level officer of Seller, or any
individual listed on Schedule 5.2(b); and
(c)    Subject to Operator’s reasonable concerns regarding protection of highly
confidential information and/or trade secrets, any information Buyer may
reasonably request in connection with any claim filed by Buyer under any
insurance maintained with respect to the Facilities, and any information such
insurance providers may reasonably request in connection with such claim.

ARTICLE VI.    
REPRESENTATIONS AND WARRANTIES OF SELLER

Section 6.1    Representations and Warranties of Seller. Seller represents and
warrants to Buyer as of the Agreement Date and as of each Purchase Date as
follows:
(a)    Incorporation; Qualification. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease, and operate
its business as currently conducted. Seller is duly qualified to do business as
a foreign corporation and is in good standing under the laws of each
jurisdiction that its business, as currently being conducted, shall require it
to be so qualified, except where the failure to be so qualified would not have a
Material Adverse Effect on Seller or its ability to perform its obligations
hereunder.
(b)    Authority. Seller has full corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is a
party and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by Seller of the Transaction Documents to which it is a
party and the consummation by Seller of the transactions contemplated thereby
have been duly and validly authorized by all necessary corporate action required
on the part of Seller, and the Transaction Documents to which it is a party have
been duly and validly executed and delivered by Seller. Each of the Transaction
Documents to which Seller is a party and the [*] constitute the legal, valid and
binding agreement of Seller, enforceable against


31

--------------------------------------------------------------------------------





Seller in accordance with its terms, except as enforcement may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general principles of equity
(regardless of whether considered in a proceeding in equity or at law).
(c)    Consents and Approvals; No Violation. Neither the execution, delivery and
performance of this Agreement nor the other Transaction Documents to which it is
a party nor the consummation by Seller of the transactions contemplated hereby
and thereby will (i) conflict with or result in any breach of any provision of
the certificate of incorporation or bylaws of Seller, (ii) with or without the
giving of notice or lapse of time or both, conflict with, result in any
violation or breach of, constitute a default under, result in any right to
accelerate, result in the creation of any Lien (other than Permitted Liens) on
Seller’s assets, or create any right of termination under the conditions or
provisions of any note, bond, mortgage, indenture, any material agreement or
other instrument or obligation to which Seller is a party or by which it, or any
material part of its assets may be bound, in each case that would individually
or in the aggregate result in a Material Adverse Effect on Seller or its ability
to perform its obligations hereunder or (iii) constitute violations of any law,
regulation, order, judgment or decree applicable to Seller, which violations,
individually or in the aggregate, would result in a Material Adverse Effect on
Seller or its ability to perform its obligations hereunder.
(d)    Legal Proceedings. There are no pending or, to Seller’s Knowledge,
threatened claims, disputes, governmental investigations, suits, actions
(including non-judicial real or personal property foreclosure actions),
arbitrations, legal, administrative or other proceedings of any nature, domestic
or foreign, criminal or civil, at law or in equity, against Seller that
challenge the enforceability of this Agreement or any of the other Transaction
Documents to which Seller is a party or the ability of Seller to consummate the
transactions contemplated hereby or thereby, in each case, that could reasonably
be expected to result in a Material Adverse Effect on Seller or its ability to
perform its obligations hereunder.
(e)    U.S. Person. Seller is not a “foreign person” within the meaning of
Section 1445(b)(2) of the Code and has provided a Certificate of Non-Foreign
Status in the form and substance required by Section 1445 of the Code and the
regulations thereunder.
(f)    Purchase Price of New System. The Purchase Price paid for each New System
does not exceed an amount that is equal to the Fair Market Value of each New
System, as determined on an arm’s length basis.
(g)    Title; Liens. As of each date title is required to pass to Buyer
hereunder with respect to any assets comprising a New System, Seller has and
will convey good and marketable title to such assets to be sold to Buyer on such
date and all such assets are free and clear of all Liens other than Permitted
Liens. Except to the extent arising by law, neither Seller nor any of its
subcontractors have placed any Liens on the Sites or the Facilities other than
Permitted Liens. To the extent that Seller has actual knowledge that


32

--------------------------------------------------------------------------------





any of its subcontractors has placed any Lien on a New System or Site, then
Seller shall cause such Liens to be discharged, or shall provide a bond in an
amount and from a surety acceptable to Buyer to protect against such Lien, in
each case, within thirty (30) days after Seller is aware of the existence
thereof. Seller shall indemnify Buyer against any such Lien claim, provided that
if the applicable Site Lease requires additional or more stringent action,
Seller shall also indemnify Buyer for the costs and expenses of such actions.
(h)    Intellectual Property. To Seller’s Knowledge, no New System and no other
product or service marketed or sold (or proposed to be marketed or sold) by
Seller hereunder violates or will violate any license or infringes or will
infringe any Intellectual Property rights of any other Person. Seller has
received no written communications alleging that such Seller has violated, or by
conducting its business, would violate any of the patents, trademarks, service
marks, tradenames, copyrights, trade secrets, mask works or other proprietary
rights or processes of any other Person.
(i)    Consents and Approvals. Seller has received all material third party
consents which are required as of such date for the consummation and performance
of the transactions contemplated hereunder.
(j)    Real Property. The real property referred to in each Site Lease is all
the real property that is necessary for the construction, installation,
operation and maintenance of the Facilities other than those real property
interests that can be reasonably expected to be available on commercially
reasonable terms as and to the extent required. Each Site has been licensed to
Buyer pursuant to the terms of the applicable Site Lease. For clarity, no Site
has been leased to Buyer.
(k)    Tax Representations.
(i)    Each New System is a fuel cell power plant that has a Nameplate Capacity
of at least 0.5 kilowatts of electricity using an electrochemical process and
has an electricity-only generation efficiency greater than 30 percent. Each
Facility will function independently of each other Facility in the Project to
generate electricity for transmission and sale and is an integrated system
comprised of a fuel cell stack assembly and associated balance of plant
components that has all the necessary components to convert a fuel into
electricity using electrochemical means.
(ii)    As of Purchase Date for each New System, no federal, state, or local Tax
credit (including the ITC) has been claimed with respect to any property that is
part of such New System.
(iii)    No application has been submitted for a grant provided under Section
1603 of the American Recovery and Reinvestment Tax Act of 2009, as amended by
the Tax Relief, Unemployment Insurance Reauthorization and Job Creation Act of
2010, with respect to any property that is part of any New System.


33

--------------------------------------------------------------------------------





(iv)    No private letter ruling has been obtained for the transactions
contemplated hereunder from the IRS.
(v)    As of the Purchase Date of each New System, such New System was not
originally Placed in Service and, specifically, clauses (c) and (d) of the
definition of the term “Placed in Service” have not been met with respect to
such New System.
(vi)    As of the Purchase Date, the cost of the New System that is energy
property for purposes of Section 48 of the Code is accurately listed in the Base
Case Model.
(vii)    No New System is comprised of any property that (A) is “used
predominately outside of the United States” within the meaning of Code Section
168(g), (B) is imported property of the kind described in Code
Section 168(g)(6), (C) except due to the status of any member of Buyer, is
“tax-exempt use property” within the meaning of Code Section 168(h), or
(D) except due to the status of any member of Buyer, is property described in
Code Section 50(b).
(viii)    Other than de minimis property, material or parts, each Facility
consists of property, materials or parts not used by any Person prior to having
been first placed in a state of readiness and availability for their specific
design function as part of the Facility.
(ix)    No portion of the basis of the New System is attributable to “qualified
rehabilitation expenditures” within the meaning of Section 47(c)(2)(A) of the
Code.
(x)    No grants (for purposes of this paragraph, “grants” shall not include any
credits, benefits, emissions reductions, offsets or allowances, howsoever
entitled, attributable to the generation from the Facilities, and its respective
avoided emission of pollutants) have been provided by the United States, a
state, a political subdivision of a state, or any other Governmental Authority
for use in constructing or financing any New System or with respect to which
Seller is the beneficiary. No proceeds of any issue of state or local government
obligations have been used to provide financing for any New System the interest
on which is exempt from tax under Code Section 103. No subsidized energy
financing (within the meaning of Code Section 45(b)(3)) has been provided,
directly or indirectly, under a federal, state, or local program provided in
connection with any New System.
(xi)    Seller is not related to DPL within the meaning of Code Section 267 or
Code Section 707.
(l)    Bankruptcy. No event of Bankruptcy has occurred with respect to Seller.
(m)    [Reserved].


34

--------------------------------------------------------------------------------





(n)    Material Adverse Effect.
(i)    As of the Agreement Date, no Material Adverse Effect has occurred with
respect to Seller or, to the Knowledge of Seller, PJM, DPL, or any Site
Landlord.
(ii)    As of each Purchase Date, no Material Adverse Effect has occurred
between the Agreement Date and the applicable Purchase Date (A) with respect to
the applicable Facility in which the New System would be installed and
Commissioned, (B) with respect to Seller, or (C) to the Knowledge of Seller,
with respect to PJM, DPL, or the Site Landlord for the applicable Facility in
which the New System would be installed and Commissioned.
(o)    Governmental Approvals. Seller, as applicable on behalf of Buyer, has
obtained all Governmental Approvals required as of Delivery Date to install and
Commission the applicable New System(s) in compliance with Applicable Law. As of
each of the dates each New System is Placed in Service and achieves
Commissioning, Seller, as applicable on behalf of Buyer, shall have obtained all
Governmental Approvals required for such operation of such New System and each
of the Governmental Approvals obtained as of such date is validly issued, final
and in full force and effect and is not subject to any current legal proceeding
or to any unsatisfied condition. On each of such dates, Seller, as applicable on
behalf of Buyer, shall be in compliance in all material respects with all
applicable Governmental Approvals and has not received any written notice from a
Governmental Authority of an actual or potential violation of any such
Governmental Approval, and none of the persons referenced in Section 5.2(b)(ii)
has received any other communication from a Governmental Authority of an actual
or potential violation of any such Governmental Approval.
(p)    Compliance. Seller has performed in all respects all obligations, and
complied in all material respects with the agreements and covenants, required to
be performed by or complied with by Seller hereunder.
(q)    No Breaches. As of the Agreement Date, each Interconnection Agreement,
Gas Supply Agreement, and Site Lease is a legal, valid, binding and enforceable
obligation of Buyer and, to Seller’s Knowledge, of each other party thereto, and
each Interconnection Agreement, Gas Supply Agreement, and Site Lease is in full
force and effect. To Seller’s Knowledge, neither Buyer nor any other Person
party thereto is in material breach or violation of any Interconnection
Agreement, Gas Supply Agreement, or Site Lease, and no event has occurred, is
pending or is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute any such breach or default by Buyer or any other
party thereto.
(r)    Insurance. Seller has obtained the insurance described in Annex B, all
such policies remain in full force and effect, and all insurance premiums that
are due and payable have been paid in full with no premium overdue.


35

--------------------------------------------------------------------------------





(s)    QFCP-RC Tariff. During the term of this Agreement, the Portfolio shall
not fail to receive full payment and service under the Tariff for any of the
following reasons:
(i)    Seller shall not be a Qualified Fuel Cell Provider throughout the
original term of the Tariff due to any action or inaction of Operator in
violation of this Agreement; or
(ii)    Seller shall take any action in violation of the A&R MOMA or this
Agreement which causes: (A) Buyer not to qualify (or lose qualification) for
service under the Tariff or (B) the Portfolio not to qualify (or lose
qualification) as a Qualified Fuel Cell Provider Project.

Section 6.2    Survival Period. All claims by Buyer hereunder relating to
breaches of representations and warranties contained in ARTICLE VI with respect
to a New System shall be forever barred unless the Seller is notified in writing
within twelve (12) months following the date of achievement of Commissioning for
such New System, except for breaches and warranties contained in (a) Section
6.1(a), Section 6.1(b), Section 6.1(c), Section 6.1(g), and Section 6.1(o),
which shall survive indefinitely, and (b) Section 6.1(k) and Section 6.1(h),
which will survive until six (6) months following the expiration of the
applicable statute of limitations. For the avoidance of doubt, the Parties
hereby agree and acknowledge that the foregoing survival periods are a
contractual statute of limitations and any claims based upon a breach of
representations and warranties in ARTICLE VI must be brought or filed prior to
the expiration of such survival period.

ARTICLE VII.    
REPRESENTATIONS AND WARRANTIES OF BUYER

Section 7.1    Representations and Warranties of Buyer. Buyer represents and
warrants to Seller as of the Agreement Date and as of each Purchase Date, as
follows.
(a)    Organization. Buyer is a limited liability company duly formed, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to own, lease, and
operate its business as currently conducted.
(b)    Authority. Buyer has full limited liability company power and authority
to execute and deliver this Agreement and the other Transaction Documents to
which it is a party and to consummate the transactions contemplated hereby and
thereby. The execution and delivery by Buyer of this Agreement and the other
Transaction Documents to which it is a party and the consummation by Buyer of
the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action required on the part of Buyer and
the Transaction Documents to which Buyer is a party have been duly and validly
executed and delivered by Buyer. Each of the Transaction Documents to which
Buyer is a party constitutes the legal, valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except as enforcement
may be limited by applicable bankruptcy, insolvency, reorganization,


36

--------------------------------------------------------------------------------





moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
(c)    Consents and Approvals; No Violation. Neither the execution, delivery and
performance of this Agreement nor the other Transaction Documents to which Buyer
is a party nor the consummation by Buyer of the transactions contemplated hereby
and thereby will (i) conflict with or result in any breach of any provision of
the articles of formation of Buyer nor Buyer’s limited liability company
agreement, (ii) with or without the giving of notice or lapse of time or both,
conflict with, result in any violation or breach of, constitute a default under,
result in any right to accelerate, result in the creation of any Lien on Buyer’s
assets, or create any right of termination under the conditions or provisions of
any note, bond, mortgage, indenture, material agreement or other instrument or
obligation to which Buyer is a party or by which it, or any material part of its
assets may be bound, in each case that would individually or in the aggregate
result in a Material Adverse Effect on Buyer or its ability to perform its
obligations hereunder or (iii) constitute violations of any law, regulation,
order, judgment or decree applicable to Buyer, which violations, individually or
in the aggregate, would result in a Material Adverse Effect on Buyer or its
ability to perform its obligations hereunder.
(d)    Legal Proceedings. There are no pending or, to Buyer’s Knowledge,
threatened claims, disputes, governmental investigations, suits, actions
(including non-judicial real or personal property foreclosure actions),
arbitrations, legal, administrative or other proceedings of any nature, domestic
or foreign, criminal or civil, at law or in equity, by or against Buyer that
challenge the enforceability of this Agreement or the other Transaction
Documents to which Buyer is a party or the ability of Buyer to consummate the
transactions contemplated hereby or thereby, in each case, that could reasonably
be expected to result in a Material Adverse Effect on Buyer or its ability to
perform its obligations hereunder.
(e)    Consents and Approvals. Buyer has received all material third party
consents which are required as of such date for the consummation and performance
of the transactions contemplated hereunder.
(f)    Bankruptcy. No event of Bankruptcy has occurred with respect to Buyer.
(g)    No Other Representations. Buyer is not relying on any representations or
warranties whatsoever, express, implied, at common law, statutory or otherwise,
except for the representations or warranties expressly set out in the
Transaction Documents.

Section 7.2    Survival Period. All claims by Seller hereunder relating to
breaches of representations and warranties contained in ARTICLE VII with respect
to a New System shall be forever barred unless the Seller is notified in writing
within twelve (12) months following the date of achievement of Commissioning for
such New System, except for breaches and warranties contained in Section 7.1(a),
Section 7.1(b), Section 7.1(c), which shall survive indefinitely. For the
avoidance of doubt, the Parties hereby agree and acknowledge that the foregoing
survival periods


37

--------------------------------------------------------------------------------





are a contractual statute of limitations and any claims based upon a breach of
representations and warranties in ARTICLE VII must be brought or filed prior to
the expiration of such survival period.

ARTICLE VIII.    
CONFIDENTIALITY

Section 8.1    Confidential Information. Subject to the other terms of this
ARTICLE VIII each Party shall, and shall cause its Affiliates and its respective
stockholders, members, subsidiaries and Representatives to, hold confidential
the terms of this Agreement and all information it has obtained or obtains from
the other Party in connection with this Agreement concerning Seller and Buyer
and their respective assets, business, operations or prospects (the
“Confidential Information”), including all materials and information furnished
by Seller in performance of this Agreement, regardless of form conveyed or
whether financial or technical in nature, including any trade secrets and
proprietary know how and Software whether such information bears a marking
indicating that they are proprietary or confidential or not; provided, however,
that Confidential Information shall not include (a) the fact that the Parties
have entered into this Agreement, (b) the nature of the transactions
contemplated by this Agreement, (c) the Buyer’s capital expenditures or
financing plans related to the transactions contemplated by this Agreement, or
(d) information that (i) is or becomes generally available to the public other
than as a result of any fault, act or omission by a Party or any of its
Representatives, (ii) is or becomes available to a Party or any of its
Representatives on a non-confidential basis from a source other than the other
Party or its Representatives, provided that such source was not and is not bound
by any contractual, legal or fiduciary obligation of confidentiality with
respect to such information or (iii) was or is independently developed or
conceived by a Party or its Representatives without use of or reliance upon the
Confidential Information of the other Party, as evidenced by sufficient written
record.

Section 8.2    Restricted Access. Subject to Section 10.9:
(a)    Buyer agrees that the New Systems themselves contain Seller’s valuable
trade secrets. Buyer agrees (i) to restrict the use of such information to
matters relating to the Facilities, and such other purposes, if any, expressly
provided herein, and (ii) to restrict access to such information as provided in
Section 8.3(b).
(b)    Seller’s Confidential Information will not be reproduced without Seller’s
prior written consent, and following termination of this Agreement all copies of
such written information will be returned to Seller upon written request (not to
be made while materials are still of use to the operation of a New System and no
Buyer Default has occurred and is continuing) or shall be certified by Buyer as
having been destroyed, unless otherwise agreed by the Parties. Buyer’s
Confidential Information will not be reproduced by Seller without Buyer’s prior
written consent, and following termination of this Agreement all copies of such
written information will be returned to Buyer upon written request or shall be
certified by Seller as having been destroyed. Notwithstanding the foregoing,
each Party and its Representatives may each retain archival copies of any
Confidential Information to the extent required by law, regulation or
professional standards or copies of Confidential Information created pursuant to
the automatic backing-up of electronic files where the delivery or destruction
of such files would cause


38

--------------------------------------------------------------------------------





undue hardship to the receiving Party, so long as any such archival or
electronic file back-up copies are accessible only to legal or information
technology personnel, provided that such Confidential Information will continue
to be subject to the terms of this Agreement.
(c)    Subject to ARTICLE IX, Section 8.2(a), and Section 8.2(b), the New
Systems are offered for sale and are sold by Seller subject to the condition
that such sale does not convey any license, expressly or by implication, to
manufacture, reverse engineer, duplicate or otherwise copy or reproduce any part
of the Facilities, documentation or Software without Seller’s express advance
written permission. Subject to ARTICLE IX hereof, Buyer agrees not to remove the
covering of any New System, not to access the interior or to reverse engineer,
or cause or knowingly allow any third party to open, access the interior or
reverse engineer any New System or Software provided by Seller. Subject to
ARTICLE IX hereof, and anything contemplated pursuant to this Agreement, only
Seller or its Representatives may open or access the interior of a New System.

Section 8.3    Permitted Disclosures.
(a)    Legally Compelled Disclosure. Confidential Information may be disclosed
(i) as required or requested to be disclosed by a Party or any of its Affiliates
or their respective stockholders, members, subsidiaries or Representatives as a
result of any applicable Legal Requirement or rule or regulation of any stock
exchange, the Financial Industry Regulatory Authority, Inc. or other regulatory
authority or self-regulatory authority having jurisdiction over such Party,
(ii) as required or requested by the IRS, the Department of Justice or the
Office of the Inspector General in connection with a New System, cash grant, or
tax credits relating thereto, including in connection with a request for any
private letter ruling, any determination letter or any audit or (iii) as
required under any Interconnection Agreement or any of the other Transaction
Documents. If a Party becomes compelled by legal or administrative process to
disclose any Confidential Information, such Party shall, to the extent permitted
by Legal Requirements, provide the other Party with prompt notice so that the
other Party may seek a protective order or other appropriate remedy or waive
compliance with the non-disclosure provisions of this Section 8.3 with respect
to the information required to be disclosed. If such protective order or other
remedy is not obtained, or such other Party waives compliance with the
non-disclosure provisions of this Section 8.3 with respect to the information
required to be disclosed, the first Party shall furnish only that portion of
such information that it is advised by counsel is legally required to be
furnished and shall exercise reasonable efforts, at the expense of the Party
whose Confidential Information is being disclosed, to obtain reliable assurance
that confidential treatment will be accorded such information, including, in the
case of disclosures to the IRS described in clause (ii) above, to obtain
reliable assurance that, to the maximum extent permitted by applicable Legal
Requirements, such information will not be made available for public inspection
pursuant to Section 6110 of the Code.
(b)    Disclosure to Representatives. Notwithstanding the foregoing, and subject
always to the restrictions in Section 8.2, a Party may disclose Confidential
Information received by it to its and its Affiliates’ actual or potential
investors or financing parties


39

--------------------------------------------------------------------------------





and its and their employees, consultants, legal counsel or agents who have a
need to know such information; provided that such Party informs each such Person
who has access to the Confidential Information of the confidential nature of
such Confidential Information, the terms of this Agreement, and that such terms
apply to them. The Parties shall use commercially reasonable efforts to ensure
that each such Person complies with the terms of this Agreement and that any
Confidential Information received by such Person is kept confidential.
(c)    Securities Filings. A Party may file this Agreement as an exhibit to any
relevant filing with the Securities Exchange Commission (or equivalent foreign
agency) in accordance with Legal Requirements only after complying with the
procedure set forth in this Section 8.3(c). In such event, the Party seeking
such disclosure shall prepare a draft confidential treatment request and
proposed redacted version of this Agreement to request confidential treatment
for this Agreement, and the other Party agrees to promptly (and in any event, no
less than fourteen (14) days after receipt of such confidential treatment
request and proposed redactions) give its input in a reasonable manner in order
to allow the Party seeking disclosure to file its request within the time lines
prescribed by Legal Requirements. The Party seeking such disclosure shall
exercise commercially reasonable efforts to obtain confidential treatment of the
Agreement from the Securities Exchange Commission (or equivalent foreign agency)
as represented by the redacted version reviewed by the other Party. Each Party
shall bear its own costs in connection with such efforts.
(d)    Other Permitted Disclosures. Nothing herein shall be construed as
prohibiting a Party hereunder from using such Confidential Information in
connection with (i) any claim against the other Party, (ii) any exercise by a
Party hereunder of any of its rights hereunder, (iii) a financing or proposed
financing by Seller or Buyer or their respective Affiliates, (iv) a disposition
or proposed disposition by any direct or indirect Affiliate of Buyer of all or a
portion of such Person’s equity interests in Buyer, (v) a disposition or
proposed disposition by Buyer of any New System, or (vi) any disclosure required
to be made pursuant to the Tariff, an Interconnection Agreement, a Gas Supply
Agreement, or a Site Lease, provided that, in the case of items (iii), (iv) and
(v), the potential financing party or purchaser has entered into a
confidentiality agreement with respect to Confidential Information on customary
terms used in confidentiality agreements in connection with corporate financings
or acquisitions before any such information may be disclosed and a copy of such
confidentiality agreement has been provided to the non-disclosing party for
informational purposes, which copy of such confidentiality agreement may contain
redactions of confidential information relating to the potential financing
source or purchaser. No disclosures of Confidential Information shall be made by
Buyer in exercise of its rights under this Section 8.3(d) until Seller has first
had the opportunity to exercise its right to take or purchase the New System in
question, if applicable.

ARTICLE IX.    
LICENSE AND OWNERSHIP; SOFTWARE


40

--------------------------------------------------------------------------------






Section 9.1    IP License to Use. Subject to Section 9.2, Seller grants to Buyer
a limited (as described herein), non-exclusive, royalty-free, irrevocable
(except as described in ARTICLE X hereof), non-transferable (except as described
herein) license to use the Intellectual Property, including Seller’s proprietary
Software, contained in the Documentation and the New Systems purchased hereunder
(collectively, “Seller’s Intellectual Property”) in conjunction with the
purchase, use, operation, maintenance, repair and sale of the New Systems and in
conjunction with each New System in accordance with the terms hereof, the
Tariff, and each Interconnection Agreement (the “IP License”); provided, that
(a) such license may be transferred or sub-licensed upon a transfer of a New
System to any Person who acquires such New System, subject to Buyer’s compliance
with provisions of the A&R MOMA applicable to such transfer, (b) such license
may be transferred or sub-licensed by Buyer to any third party Buyer is entitled
to engage to maintain any New System pursuant to Section 8.2(c), (c) such
license may be transferred by Buyer to any successor or assign of Buyer
permitted pursuant to Section 12.4, and (d) in the event of a voluntary or
involuntary Bankruptcy of Buyer, Seller hereby expressly consents to the
assumption and assignment of the IP License by Buyer as necessary to allow
Buyer’s continued use of each New System and/or Facility in accordance with the
terms hereof and, as applicable, the Tariff and each Interconnection Agreement.
Seller shall retain all right, title and ownership of any and all Intellectual
Property licensed by Seller hereunder. No right, title or interest in any such
Intellectual Property is granted, transferred or otherwise conveyed to Buyer
under this Agreement except as otherwise expressly set forth herein. Buyer shall
not, except as otherwise provided herein, modify, network, rent, lease, loan,
sell, distribute or create derivative works based upon Seller’s Intellectual
Property in whole or part, or cause or knowingly allow any third party to do so.

Section 9.2    Grant of Third Party Software License.
(a)    Seller grants to Buyer a limited (as described herein), non-exclusive,
royalty-free, irrevocable (except as described in ARTICLE X hereof),
non-transferable (except as described herein) license to use the third party
Software (the “Software License”); provided, that (i) such license may be
transferred or sub-licensed upon a transfer of a New System to any Person who
acquires such New System, (ii) such license may be transferred or sub-licensed
by Buyer to any third party Buyer is entitled to engage to maintain any New
System pursuant to Section 8.2(c), and (iii) such license may be transferred by
Buyer to any successor or assign of Buyer permitted pursuant to Section 12.4. No
right, title or interest in any Software provided to Buyer (including all
copyrights, patents, trade secrets or other intellectual or intangible property
rights of any kind contained therein) is granted, transferred, or otherwise
conveyed to Buyer under this Agreement except as expressly set forth herein.
Buyer agrees not to reverse engineer or decompile the Software or otherwise use
the Software for any purpose other than in connection with the use of the
Facilities. Further, Buyer shall not modify, network, rent, lease, loan, sell,
distribute or create derivative works based upon the Software in whole or part,
or cause or knowingly allow any third party to do so.
(b)    All data collected on the Facilities by Seller using the Software and
data collected on the Facilities using Seller’s internal proprietary Software
are the sole property of Seller to be used by Seller in accordance with Legal
Requirements, and Seller hereby grants to Buyer a limited, non-exclusive,
irrevocable (except as set forth in ARTICLE X


41

--------------------------------------------------------------------------------





hereof), royalty-free license to use the data collected on the Facilities using
such Software or Seller’s internal proprietary software only for purposes of
using such Facilities and administering the Transaction Documents or as required
pursuant to the terms of the Tariff, any Site Lease or Interconnection
Agreement, provided the provisions of ARTICLE VIII on confidentiality are
maintained.

Section 9.3    Effect on Licenses. All rights and licenses granted under or
pursuant to this Agreement by Seller are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code and of any similar
provisions of applicable laws under any other jurisdiction (collectively, the
“Bankruptcy Laws”), licenses of rights to “intellectual property” as defined
under the Bankruptcy Laws. If a case is commenced by or against Seller under the
Bankruptcy Laws (excluding a reorganization proceeding under Chapter 11 of the
U.S. Bankruptcy Code if Seller is continuing to perform all of its obligations
under this Agreement), Seller (in any capacity, including debtor-in-possession)
and its successors and assigns (including a trustee under the Bankruptcy Laws)
shall, as Buyer may elect in a written request, immediately upon such request:
(a)    perform all of the obligations provided in this Agreement to be performed
by Seller including, where applicable, providing to Buyer portions of such
intellectual property (including embodiments thereof) held by Seller and such
successors and assigns or otherwise available to them and to which Buyer is
entitled to have access under this Agreement; and
(b)    not interfere with the rights of Buyer under this Agreement, or the other
Transaction Documents, to such intellectual property (including such
embodiments), including any right to obtain such intellectual property (or such
embodiments) from another entity, to the extent provided in the Bankruptcy Laws.

Section 9.4    No Software Warranty. Buyer acknowledges and agrees that the use
of the Software is at Buyer’s sole risk. The Software and related documentation
are provided “AS IS” and without any warranty of any kind and Seller EXPRESSLY
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.

Section 9.5    IP Related Covenants. If Seller grants, bargains, sells, conveys,
mortgages, assigns, pledges, warrants or transfers any Intellectual Property or
Software that is required (a) for Seller or its Affiliates to perform their
respective obligations under the Transaction Documents or (b) for the continued
maintenance and operation of the Facilities without a material decrease in
performance of the Facilities, Seller shall cause such act or transaction to be
subject to the grant of the IP License and Software License under this
Agreement.

Section 9.6    Representations and Warranties. Seller represents and warrants to
Buyer as of the Agreement Date and as of each Commissioning Date as follows with
respect to all Intellectual Property that is required (i) for Seller or its
Affiliates to perform their respective obligations under this Agreement and each
other Transaction Document, and (ii) for the continued operation of the New
Systems in accordance with the A&R MOMA, the Tariff, and the Interconnection
Agreements without a material decrease in performance of the New Systems:


42

--------------------------------------------------------------------------------





(a)    Seller owns or has the right to use and to authorize Buyer to use all
such Intellectual Property and Software;
(b)    Seller and its Affiliates are not infringing on any Intellectual Property
of any third party with respect to the actions described in subsection (i) and
(ii) of Section 9.6 and the New Systems do not infringe on any Intellectual
Property of any third party;
(c)    the [*] is a legal, valid, binding and enforceable obligation of Seller
(except as enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether considered in a
proceeding in equity or at law)), and to Seller’s Knowledge, of each other party
thereto, and such agreement is in full force and effect; and
(d)    Seller is not in material breach or violation of the [*], and, to
Seller’s Knowledge, no event has occurred, is pending or is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute
any such breach or default by Seller.

ARTICLE X.    
EVENTS OF DEFAULT AND TERMINATION

Section 10.1    Seller Default. The occurrence at any time of any of the
following events shall constitute a “Seller Default”:
(a)    Failure to Pay. The failure of Seller to pay any undisputed amounts owing
to Buyer on or before the day following the date on which such amounts are due
and payable under the terms of this Agreement or the A&R MOMA and Seller’s
failure to cure each such failure within ten (10) Business Days after Seller
receives written notice from Buyer of each such failure;
(b)    Failure to Perform Other Obligations. Unless due to a Force Majeure
Event, the failure of Seller to perform or cause to be performed any other
material obligation required to be performed by Seller under this Agreement or
the A&R MOMA, or the failure of any representation and warranty set forth herein
or therein to be true and correct as and when made; provided, however, that if
such failure by its nature can be cured, then Seller shall have a period of
thirty (30) days after receipt of written notice of such failure to cure the
same and a Seller Default shall not be deemed to exist during such period;
provided, further, that if Seller commences to cure such failure during such
period and is diligently and in good faith attempting to effect such cure, said
period shall be extended for sixty (60) additional days; notwithstanding the
foregoing, the cure period set forth above will in no event exceed (and will be
deemed modified as necessary to match) the cure period applicable to any
particular failure or breach under the Tariff or the applicable Interconnection
Agreement, if any;


43

--------------------------------------------------------------------------------





(c)    Failure to Remedy Injunction. The failure of Seller to remedy any
injunction that prohibits Buyer’s use of any New System as contemplated by
Section 11.1 within sixty (60) days of Seller’s receipt of written notice of
Buyer being enjoined therefrom;
(d)    Bankruptcy. If Seller is subject to a Bankruptcy; or
(e)    Failure to Achieve Full Deployment. Unless due to a Force Majeure Event,
Seller’s breach of Section 3.4.

Section 10.2    Buyer Default. The occurrence at any time of the following
events with respect to Buyer shall constitute a “Buyer Default”:
(a)    Failure to Pay. The failure of Buyer to pay any undisputed amounts owing
to Seller on or before the day following the date on which such amounts are due
and payable under the terms of this Agreement and Buyer’s failure to cure each
such failure within ten (10) Business Days after Buyer receives written notice
of each such failure;
(b)    Failure to Perform Other Obligations. Unless due to a Force Majeure
Event, the failure of Buyer to perform or cause to be performed any material
obligation required to be performed by Buyer under this Agreement or the failure
of any representation and warranty set forth herein to be true and correct as
and when made; provided, however, that if such failure by its nature can be
cured, then Buyer shall have a period of thirty (30) days after receipt of
written notice of such failure to cure the same and a Buyer Default shall not be
deemed to exist during such period; provided, further, that if Buyer commences
to cure such failure during such period and is diligently and in good faith
attempting to effect such cure, said period shall be extended for sixty (60)
additional days; or
(c)    Bankruptcy. If Buyer is subject to a Bankruptcy.

Section 10.3    Buyer’s Remedies Upon Occurrence of a Seller Default. If a
Seller Default has occurred under Section 10.1(d), Buyer may terminate this
Agreement by written notice, and assert all rights and remedies available to
Buyer under Legal Requirements subject to the limitations of liability set forth
in Section 11.5. If a Seller Default has occurred under Section 10.1(a), Section
10.1(b) or Section 10.1(c), Buyer may terminate this Agreement only with respect
to those New Systems for which such Seller Default has occurred by written
notice, and (i) assert all rights and remedies available to Buyer under Legal
Requirements with respect to those New Systems for which a Seller Default has
occurred, subject to the limitations of liability set forth in Section 11.5, or
(ii) require Seller and, if so required, Seller shall repurchase the relevant
New System in respect of which this Agreement is being terminated from Buyer on
an AS IS basis by paying the Repurchase Amount in respect of any such New
System, calculated as of the date of such payment, in which case Seller shall
take title to such New System upon paying the Repurchase Amount, and such New
System shall no longer constitute a portion of the Project. If a Seller Default
has occurred under Section 10.1(e), Buyer may terminate this Agreement by
written notice, and assert all rights and remedies available to Buyer under this
Agreement or Legal Requirements subject to the limitations of liability set
forth in Section 11.5; provided, that termination of this Agreement in
connection


44

--------------------------------------------------------------------------------





with a Seller Default under Section 10.1(e) shall not excuse Buyer from its
obligations to take title to and make payment for any New System that has been
Commissioned on or prior to the Commissioning Date Deadline; provided further,
that unless otherwise consented to in writing by Buyer, Seller shall stop
performing Installation Services in respect of any New System that has not been
Commissioned on or prior to the Commissioning Date Deadline. If a New System
will be removed pursuant to this Section 10.3, Seller shall at its sole cost and
expense remove the New System and any other ancillary equipment (including the
concrete pad and any other improvements to the applicable Site to the extent
required under the applicable Site Lease) from the applicable Site, restoring
the relevant portion of the Site to its condition before the installation,
including closing all utility connections and properly sealing any Site
penetrations in the manner required by all Legal Requirements and the applicable
Site Lease.

Section 10.4    Seller’s Remedies Upon Occurrence of a Buyer Default. If a Buyer
Default has occurred Seller may terminate this Agreement by written notice only
with respect to those New Systems for which a Buyer Default has occurred and
remains uncured, and assert all rights and remedies available to Seller under
Legal Requirements with respect to those New Systems for which a Buyer Default
has occurred, subject to the limitations of liability set forth in Section 11.5,
including retaining any prior payments with respect to such New Systems and
selling such New Systems to another buyer.

Section 10.5    Preservation of Rights. Termination of this Agreement shall not
affect any rights or obligations as between the Parties which may have accrued
prior to such termination or which expressly or by implication are intended to
survive termination whether resulting from the event giving rise to termination
or otherwise, including Section 3.6, Section 3.7, Section 3.8, ARTICLE V,
ARTICLE VI, ARTICLE VII, ARTICLE VIII, ARTICLE IX, and ARTICLE XI, and
ARTICLE XII. The list of the Knowledge persons referenced in Section 5.2(b)(ii),
and any Seller or Seller Affiliate successor employees to such persons in such
capacities, shall survive the termination or expiration of this Agreement for
purposes of the A&R MOMA until the expiration or termination of the A&R MOMA.

Section 10.6    Force Majeure. If either Party is rendered wholly or partially
unable to perform any of its obligations under this Agreement by reason of a
Force Majeure Event, that Party (the “Claiming Party”) will be excused from
whatever performance is affected by the Force Majeure Event to the extent so
affected; provided, however, that (a) the Claiming Party, within a reasonable
time after the occurrence of such Force Majeure Event gives the other Party
notice describing the particulars of the occurrence; (b) the suspension of
performance shall be of no greater scope and of no longer duration than is
reasonably required by the Force Majeure Event; (c) no liability of either Party
for an event that arose before the occurrence of the Force Majeure Event shall
be excused as a result of the Force Majeure Event; (d) the Claiming Party shall
exercise commercially reasonable efforts to correct or cure the event or
condition excusing performance and resume performance of all its obligations;
and (e) when the Claiming Party is able to resume performance of its obligations
under this Agreement, the Claiming Party shall promptly give the other Party
notice to that effect and shall promptly resume performance.

Section 10.7    No Duplication of Claims; Cumulative Limitation of Liability
Caps. Notwithstanding anything to the contrary in this Agreement, (a) the
Parties acknowledge and agree


45

--------------------------------------------------------------------------------





that no claiming or indemnified party shall be entitled to a double recovery for
the same monetary loss or damage under the provisions of this Agreement and the
provisions of any other Transaction Document; (b) to the extent that all or any
portion of the Pre-Commissioning Equipment Warranty, Manufacturer’s Warranty or
any other warranty, guarantee or indemnification provision set forth herein is
duplicative of any warranty, guarantee or indemnification coverage provided
under the A&R MOMA, the Parties acknowledge and agree that Buyer shall be
entitled to pursue recovery for money damages in respect of a single event or
circumstance, at its sole option, under either this Agreement or the A&R MOMA,
as applicable, and that limitation of liability caps set forth in each such
agreement are to be calculated on an aggregate basis taking into account all
claims for indemnification, warranty or otherwise (if any) made under this
Agreement or the A&R MOMA, and (c) if an “Indemnifiable Loss” or other amount
paid for any event(s) or circumstance(s) under this Agreement or the A&R MOMA,
as the case may be, would be taken into account for purposes of calculating the
“Maximum Liability” under such agreement, then such amount will also be taken
into account for purposes of calculating the “Maximum Liability” under the other
such agreement. For the avoidance of doubt, the provisions of subsections (b)
and (c) of this Section 10.7 shall not limit Seller’s liability under any other
Transaction Document with respect to any Existing System.

Section 10.1    Actions to Facilitate Continued Operations After a Buyer
Termination. Notwithstanding anything else herein to the contrary, and without
limitation of the rights set forth in this ARTICLE X hereof, if any New System
is no longer covered by the A&R MOMA or another agreement between Buyer and
Seller (or any Affiliate of Seller) regarding the operation and maintenance of
such Facility as a result of the termination of the A&R MOMA with respect to
such New System (A) in connection with a Seller Default or (B) in connection
with the expiration of the Extended Warranty Period (as defined in the A&R
MOMA), Buyer shall be entitled to maintain, or cause a third party to maintain,
such New System (each such maintainer, a “Third Party Operator”), including
replacing consumables and components as needed or desired, including, if
applicable, electricity sales pursuant to the Tariff; provided that:
(a)    No less than thirty (30) calendar days prior to the event of such
termination pursuant to subsection (B) above, to the extent Buyer requires any
maintenance services for such New System following such termination, Buyer shall
notify Seller of such requirements in writing. If Seller desires to perform such
maintenance services, Seller shall provide within five (5) Business Days to
Buyer the material terms and conditions (including the scope of services
offered, the price(s) quoted for such services, and the terms of any performance
warranties to be provided in connection with such services) pursuant to which it
is willing to provide such maintenance services for such New System, which shall
be no less favorable to Buyer than Seller’s standard rates, terms and warranties
as of such date. If Buyer declines to engage Seller to perform such services, or
the Parties are unable to execute appropriate documentation to reflect such
services, Buyer may (subject to Section 10.8(b)) seek to engage a Third Party
Operator to perform such services, provided that, prior to engaging any such
Third Party Operator to maintain such New System, Buyer shall provide written
notice to Seller of the material terms and conditions on which such third party
has offered to provide such service (including (X) the scope of services
offered, (Y) the price(s) quoted for such services, and (Z) the terms of any
performance warranties to be provided in connection with such services). Seller
shall have ten (10) Business Days to notify Buyer if Seller will agree to
perform the


46

--------------------------------------------------------------------------------





applicable services for a price not to exceed the quoted amount and otherwise on
terms no less favorable to Buyer than those included in the notice required
hereunder. If Seller agrees to provide such services, the Parties will negotiate
in good faith regarding appropriate documentation to reflect such services. If
Seller declines to provide such services, Buyer may engage a Third Party
Operator on terms no more favorable to such Third Party Operator than those
provided in the notice to Seller.
(b)    Without in any way limiting the provisions of the foregoing Section
10.8(a), Buyer shall in all events use commercially reasonable efforts to engage
a Third Party Operator to provide such maintenance that is not a competitor of
Seller or its Affiliates and is not in litigation or other material dispute with
Seller.

ARTICLE XI.    
INDEMNIFICATION

Section 11.1    IP Indemnity.
(a)    Except as expressly limited below, Seller agrees to indemnify, defend and
hold Buyer, its members, and their Affiliates and their respective managers,
officers, directors, employees and agents harmless from and against any and all
Third Party Claims and Indemnifiable Losses (including in connection with
obtaining any Intellectual Property necessary for continuation of completion,
operation and maintenance of New Systems purchased by Buyer from Seller),
arising from or in connection with any alleged infringement, conflict, violation
or misuse of any patents, copyrights, trade secrets or other third party
Intellectual Property rights by New Systems purchased by Buyer from Seller (or
the use, operation or maintenance thereof) or the exercise of the IP License or
the Software License granted pursuant to Section 9.1 and Section 9.2 hereunder.
Buyer shall give Seller prompt notice of any such claims. Seller shall be
entitled to participate in, and, unless in the opinion of counsel for Seller a
conflict of interest between the Parties may exist with respect to such claim,
assume control of the defense of such claim with counsel reasonably acceptable
to Buyer. Buyer authorizes Seller to settle or defend such claims in its sole
discretion on Buyer’s behalf, without imposing any monetary or other obligation
or liability on Buyer and subject to Buyer’s participation rights set forth in
this Section 11.1. Buyer shall assist Seller upon reasonable request by Seller
and, at Seller’s reasonable expense, in defending any such claim. If Seller does
not assume the defense of such claim, or if a conflict precludes Seller from
assuming the defense, then Seller shall reimburse Buyer on a monthly basis for
Buyer’s reasonable defense expenses of such claim through separate counsel of
Buyer’s choice reasonably acceptable to Seller. Even if Seller assumes the
defense of such claim, Buyer may, at its sole option, participate in the
defense, at Buyer’s expense, without relieving Seller of any of its obligations
hereunder. Should Buyer be enjoined from selling or using any New System as a
result of such claim, Seller will, at its sole option and discretion, either (i)
procure or otherwise obtain for Buyer the right to use or sell the New System;
(ii) modify the New System so that it becomes non-infringing but still
substantially meets the original functional specifications of the New System (in
which event, for the avoidance of doubt, all warranties hereunder shall continue
to apply unmodified); (iii) upon return of the New


47

--------------------------------------------------------------------------------





System to Seller, as directed by Seller, provide to Buyer a non-infringing New
System meeting the functional specifications of the New System, or (iv) when and
if none of the first three options is reasonably available to Seller, authorize
the return of the New System to Seller and, upon receipt thereof, return to
Buyer all monies paid by Buyer to Seller for the cost of the New Systems and
BOF, net of any monies paid by Seller to Buyer pursuant to the New System
Portfolio Output Warranty, Efficiency Guaranty and/or Output Guaranty to the
extent such Seller payments are allocable to such New System; provided that
Seller shall not elect the option in the preceding clause (i) without Buyer’s
written consent if such election could reasonably be expected to materially
decrease Buyer’s revenues or materially increase Buyer’s operating expenses.
(b)    THIS INDEMNITY SHALL NOT COVER ANY CLAIM:
(i)    for Intellectual Property infringement, conflict, violation or misuse
arising from or in connection with any combination made by Buyer of any New
System with any other product or products or modifications made by or on behalf
of Buyer to any part of the New System, unless (A) such combination or
modification is in accordance with Seller’s specifications for the New System,
(B) such combination or modification is made by or on behalf of or at the
written request of Seller where Seller has requested the specific combination or
modification giving rise to the claim by Buyer, or (C) such other product or
products would not infringe the Intellectual Property rights of a third party
but for the combination with any part of the New System; or
(ii)    for infringement of any Intellectual Property rights arising in whole or
in part from any aspect of the New System which was designed by or requested by
Buyer on a custom basis.

Section 11.2    Indemnification of Seller by Buyer. Buyer shall indemnify,
defend and hold harmless Seller, its officers, directors, employees,
shareholders, Affiliates and agents (each, a “Seller Indemnitee”) from and
against any and all Indemnifiable Losses asserted against or suffered by any
Seller Indemnitee arising out of a Third Party Claim (other than a claim for a
Seller Indemnitee’s breach of any contract to which a Seller Indemnitee is a
party) and in any way relating to, resulting from or arising out of or in
connection with any Third Party Claims against a Seller Indemnitee to the extent
arising out of or in connection with (a) (1) the negligent or intentional acts
or omissions of Buyer or its subcontractors, agents or employees or others under
Buyer’s control (excluding any act or omission by Seller, any Seller Indemnitee
or any Seller Personnel), (2) breach by Buyer of its representations, warranties
or obligations under this Agreement (except to the extent caused by any Seller
Indemnitee or Seller Personnel), or (3) any breach of a Site Lease or
Interconnection Agreement, except to the extent relating to, resulting from or
arising out of or in connection with any act or omission by Seller, any Seller
Indemnitee or any Seller Personnel, or (b) the operation of New Systems by any
Person other than Seller or an Affiliate or subcontractor of Seller after such
New Systems have been Purchased by Buyer pursuant to this Agreement (but subject
to Seller’s warranties, covenants and indemnities under this Agreement and any
other Transaction Document to which Seller is a party); provided that Buyer
shall have no obligation to indemnify Seller to the extent caused by or arising
out of any (i) negligence, fraud or willful misconduct of any Seller


48

--------------------------------------------------------------------------------





Indemnitee or the breach by Seller or any Seller Indemnitee of its covenants,
representations and warranties under this Agreement or in any Seller’s
Certificate of Commissioning or (ii) operation of Bloom Systems by a party
outside of Buyer’s control or direction (including any Seller Personnel) or by a
party taking such action despite Buyer’s reasonable efforts to prevent the same.

Section 11.3    Indemnification of Buyer by Seller.
(a)    Seller shall indemnify, defend and hold harmless Buyer, its members,
managers, officers, directors, employees, Affiliates and agents (each, a “Buyer
Indemnitee”) from and against any and all Indemnifiable Losses (other than
Indemnifiable Losses addressed in Section 11.1) asserted against or suffered by
any Buyer Indemnitee arising out of a Third Party Claim, and in any way relating
to, resulting from or arising out of or in connection with any Third Party
Claims against a Buyer Indemnitee to the extent arising out of or in connection
with (i) the negligent or intentional acts or omissions of Seller or any Seller
Personnel (other than matters addressed separately in Section 11.1, which shall
be governed by the terms thereof), (ii) a breach by Seller of its
representations, warranties or obligations under this Agreement or in any
Seller’s Certificate of Commissioning, or any breach of a Site Lease or
Interconnection Agreement, to the extent relating to, resulting from or arising
out of or in connection with any act or omission by Seller or any Seller
Personnel, or (iii) any injury, death, or damage to property caused by a defect
in a New System; provided that, Seller shall have no obligation to indemnify
Buyer to the extent caused by or arising out of (x) any negligence, fraud or
willful misconduct of a Buyer Indemnitee, except to the extent caused by any
Seller Personnel, (y) the breach by Buyer or any Buyer Indemnitee of its
covenants, representations and warranties under this Agreement or any Site Lease
or Interconnection Agreement, except to the extent such a breach is caused by
Seller’s (or any Seller Personnel’s) breach of this Agreement (including any
failure to perform obligations on behalf of Buyer in accordance with the terms
of this Agreement), or (z) the inability of Buyer to ultimately utilize any tax
benefits.
(b)    Except as otherwise set forth in this Agreement, in the event that Buyer
incurs any liability, cost, loss or expense to a Site Landlord (including
relating to a breach of a Site Lease) in relation to the repurchase by or return
to Seller of any New System under this Agreement, Seller shall indemnify and
hold Buyer harmless for any such liability, cost, loss or expense incurred by
Buyer.
(c)    Seller acknowledges and agrees that each Site Landlord is an intended
third party beneficiary of Seller’s indemnification obligations in favor of the
Buyer Indemnitees and that Buyer may, with Seller’s reasonable consent following
cooperative discussions between the Parties regarding the least disruptive
manner of resolving the applicable Site Landlord claim, elect to assign to a
Site Landlord the right to seek indemnification directly from Seller in the
event that Buyer owes to such Site Landlord any indemnification obligations
arising out of or in connection with any breach of a Site Lease arising out of
any actions or inactions of Seller under this Agreement that give rise to an
indemnification obligation of Seller in favor of any Buyer Indemnitee.


49

--------------------------------------------------------------------------------






Section 11.1    Indemnification of Buyer by Seller. Except as otherwise provided
in Section 11.1, if any indemnifiable claim is brought against a Party (the
“Indemnified Party”), then the other Party (the “Indemnifying Party”) shall be
entitled to participate in, and, unless in the reasonable opinion of counsel for
the Indemnifying Party a conflict of interest between the Parties may exist with
respect to such claim, assume the defense of such claim, with counsel reasonably
acceptable to the Indemnifying Party. If the Indemnifying Party does not assume
the defense of the Indemnified Party or if a conflict precludes the Indemnifying
Party from assuming the defense, then the Indemnifying Party shall reimburse the
Indemnified Party on a monthly basis for the Indemnified Party’s reasonable
defense expenses through separate counsel of the Indemnified Party’s choice.
Even if the Indemnifying Party assumes the defense of the Indemnified Party with
acceptable counsel, the Indemnifying Party, at its sole option, may participate
in the defense, at its own expense, with counsel of its own choice without
relieving the Indemnifying Party of any of its obligations hereunder.

Section 11.2    Limitation of Liability.
(a)    Notwithstanding anything to the contrary in this Agreement, in no event
shall a Party be liable to the other Party for an amount in excess of the
Maximum Liability unless and to the extent such liability is the result of
(A) fraud, willful default, willful misconduct, or gross negligence of a Party
or that Party’s employees, agents, subcontractors (except that for the purposes
of this provision, Seller and any applicable Seller Personnel will not be deemed
to be employees, agents or subcontractors of Buyer), (B) a Third Party Claim,
(C) a claim of Seller against Buyer for Buyer’s failure to pay the Purchase
Price for any Facility (which amounts shall not be included in calculating
Buyer’s Maximum Liability), (D) a claim with respect to injury to or death of
any individual, (E) Seller’s abandonment to the extent constituting a
repudiation of this Agreement in respect of all or any part of the Facilities,
(F) events or circumstances in respect of which insurance proceeds are available
or that would have been available but for a failure by Seller to maintain, or
comply with the terms of, insurance that it is required to obtain and maintain
under this Agreement, and any amounts so received will not be included when
calculating Seller’s Maximum Liability, (G) a claim of Buyer against Seller for
Seller’s breach of a Fundamental Representation, or (H) any purchase price
adjustment pursuant to Section 2.7. Subject always to the Maximum Liability
limitations set forth in the preceding sentence, except for damages or amounts
specifically provided for in this Agreement or in connection with the
indemnification for damages awarded to a third party under a Third Party Claim,
damages hereunder are limited to direct damages, and in no event shall a Party
be liable to the other Party, and the Parties hereby waive claims, for indirect,
punitive, special or consequential damages or loss of profits; provided,
however, that the loss of profits language set forth in this Section 11.5(a)
shall not be interpreted to exclude from Indemnifiable Losses (X) any losses
arising as a result of the loss or recapture of any ITC or (Y) recovery for any
losses merely because such losses would result in a reduction in the profits of
Buyer, Diamond State Generation Holdings, LLC, SP Diamond State Class B
Holdings, LLC, or any or all of such Persons. Notwithstanding anything to the
contrary set forth herein, in no event shall the limitation of liability set
forth above as it pertains to Seller limit Seller’s obligations to Buyer for any
payments owed by Seller to Buyer regarding (i) the Repurchase Amount in respect


50

--------------------------------------------------------------------------------





of any New Systems, or (ii) Indemnifiable Losses arising from the loss or
recapture of any ITC. Any amounts paid or payable by Seller to Buyer as
described in the preceding sentence will not be included when calculating
Seller’s Maximum Liability.
(b)    Each Party hereby agrees that any claim for damages against the other
Party under this ARTICLE XI shall be reduced to the extent of any related
insurance proceeds actually received by such claiming Party.

Section 11.3    Survival. The Parties’ respective rights and obligations under
this ARTICLE XI shall survive any total or partial termination of this
Agreement.

ARTICLE XII.    
MISCELLANEOUS PROVISIONS

Section 12.1    Amendment and Modification. This Agreement may be amended,
modified or supplemented only by written agreement of Buyer and Seller.

Section 12.2    Waiver of Compliance; Consents. Except as otherwise provided in
this Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the Party entitled to
the benefits thereof only by a written instrument signed by the Party granting
such waiver, but any such waiver of such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent failure to comply therewith.

Section 12.3    Notices. All notices, provisions of Documentation, reports,
certifications, or other documentation, and other communications hereunder shall
be in writing and shall be deemed given when received if delivered personally or
by facsimile transmission with completed transmission acknowledgment or by
electronic mail, or when delivered if mailed by overnight delivery via a
nationally recognized courier or registered or certified first class mail
(return receipt requested), postage prepaid, to the recipient Party at its below
address (or at such other address or facsimile number for a Party as shall be
specified by like notice; provided, however, that notices of a change of address
shall be effective only upon receipt thereof and that any notice provided by
electronic mail will be followed promptly by another form of notice consistent
with this Section 12.3 and will be effective when such follow-up notice is
deemed effective):


51

--------------------------------------------------------------------------------





To Seller:
Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attention: [*]
Email: [*]
and to:
Bloom Energy Corporation
4353 N. 1st Street
San Jose, CA 95134
Attention: General Counsel
 
To Buyer:
Diamond State Generation Partners, LLC
c/o SP Diamond State Class B Holdings, LLC
30 Ivan Allen Jr. Blvd.
Atlanta, GA 30308
Attention: General Counsel and Corporate Secretary


 
 
with a copy to (which copy shall not constitute notice):
Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
150 Fayetteville Street, Suite 2300
Raleigh, NC 27601
Attention: [*]
Telephone: [*]
Email: [*]




Section 12.4    Assignment.


(a)    This Agreement and all of the provisions hereof shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns (including by operation of law), but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any Party without the prior written consent of the other Party (to be granted in
the other Party’s sole discretion), provided that (i) Buyer may assign its
indemnification rights to Site Landlord as set forth in Section 11.3(c) upon
notice to Seller, (ii) Buyer may assign all of its right, title and interest in
and to this Agreement to an Affiliate wholly owned (directly or indirectly) by
The Southern Company without the prior consent of Seller (provided that such
assignee Affiliate shall assign this Agreement back to the Buyer at any future
date that such assignee is no longer an Affiliate of the Buyer), (iii) Buyer may
make such an assignment without Seller’s consent to a successor to substantially
all of Buyer’s business, whether in a merger, sale of stock, sale of membership
interests, sale of assets or other transaction (other than a transaction with an
entity that is a competitor of Seller or its Affiliates, unless consented to
under the provisions of Section 12.4(b)), and (iv) Seller shall be entitled to
subcontract any of its obligations under this Agreement without consent (except
as set forth in Section 12.14) or to assign its obligations under this Agreement
to an Affiliate under common ownership with Seller, provided further that (X)
such assignment or subcontracting shall


52

--------------------------------------------------------------------------------





not excuse Seller from the obligation to competently perform any subcontracted
or assigned obligations or any of its other obligations under the Agreement and
(Y) nothing in this Agreement shall be deemed to require the consent of any
Party with respect to any change in control, merger or sale of all or
substantially all of the assets of Southern Power Company or Seller. Any
purported assignment or delegation in violation of this Section shall be null
and void.
(b)    In the event of an assignment by Buyer or other transaction described in
clause (iii) of Section 12.4(a), Buyer shall notify Seller of the identity of
the proposed assignee or successor in writing, and Seller shall have the right
to consent to such assignment or transaction in the event that Seller reasonably
believes such proposed assignee to be a competitor of Seller. Seller shall
notify Buyer of its determination within ten (10) Business Days of receipt of
notice from Buyer hereunder. If Seller notifies Buyer that it has determined
that the proposed assignee is a competitor of Seller and that Seller is electing
to withhold consent, then Buyer shall be prohibited from consummating the
proposed transaction unless it has been finally determined that such proposed
assignee is not a competitor of Seller.
(c)    Any disputes regarding Seller’s determination of a proposed assignee as a
competitor to Seller shall be resolved as follows:
(i)    Buyer will promptly provide written notification of the dispute to Seller
within five (5) Business Days after notice by Seller that it has determined the
proposed assignee to be a competitor and that it is withholding its consent.
Thereafter, a meeting shall be held promptly between the Parties, attended by
Seller’s Chief Financial Officer and Buyer’s Chief Financial Officer, to attempt
in good faith to negotiate a resolution of the dispute, provided, that either
Party may elect to escalate the dispute to the Parties’ respective Chief
Executive Officer at any time.
(ii)    If the Parties are not successful in resolving a dispute within ten (10)
Business Days of the meeting called for above, the dispute shall be submitted,
within ten (10) Business Days thereafter, to a mediator with energy industry
experience. The Parties shall cooperate with and provide such documents,
information and other assistance as is requested by the mediator to assist in
efforts to resolve the dispute. The costs of the mediator shall be borne equally
by the Parties.
(iii)    If efforts to mediate are not successful within thirty (30) days of
submitting the dispute to the mediator, both Parties will retain all legal
remedies available to them.

Section 12.5    Dispute Resolution; Service of Process.
(a)    Except as provided in Section 12.4(c), in the event a dispute,
controversy or claim arises hereunder, including any claim whether in contract,
tort (including negligence), strict product liability or otherwise, the
aggrieved Party will promptly provide written notification of the dispute to the
other Party within ten (10) days after


53

--------------------------------------------------------------------------------





such dispute arises. Thereafter, a meeting shall be held promptly between the
Parties, attended by Representatives of the Parties with decision-making
authority regarding the dispute, to attempt in good faith to negotiate a
resolution of the dispute. If the Parties are not successful in resolving a
dispute within twenty-one (21) days of such meeting, then, subject to the
limitations on remedies set forth in Section 10.3 and Section 10.4 and
ARTICLE XI, either Party may pursue whatever rights it has available under this
Agreement, at law or in equity in accordance with Section 12.6 herein.
(b)    In the event of any dispute arising out of or relating to this Agreement,
each Party hereby consents to service of process made to the addressees set
forth in Section 12.3 herein either by overnight delivery by a nationally
recognized courier or by certified first class mail, return receipt requested,
and hereby acknowledges that service by such means shall constitute valid and
lawful service of process against the Party being served.

Section 12.6    Governing Law, Jurisdiction, Venue. THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW OR OTHER PRINCIPLES THEREOF
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). THE PARTIES HEREBY
IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK WITH RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS
AGREEMENT. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY ACTION, SUIT OR PROCEEDING RELATING TO ANY SUCH DISPUTE AND FOR ANY
COUNTERCLAIM WITH RESPECT THERETO.

Section 12.7    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures delivered by
facsimile, portable document format or other electronic means (including
services such as DocuSign) will be considered original signatures, and each
Party shall thereafter promptly deliver original signatures to the other Party.

Section 12.8    Interpretation. The article, section and schedule headings
contained in this Agreement are solely for the purpose of reference, are not
part of the agreement of the Parties and shall not in any way affect the meaning
or interpretation of this Agreement.

Section 12.9    Entire Agreement. This Agreement, the other Transaction
Documents, the [*], and the exhibits, schedules, documents, certificates and
instruments referred to therein, embody the entire agreement and understanding
of the Parties in respect of the transactions contemplated by this Agreement.
Each Party acknowledges that, in agreeing to enter into this Agreement, it has
not relied on any representation, warranty, collateral contract or other
assurance (except those in this Agreement or any other agreement entered into on
the date of this Agreement between the Parties) made by or on behalf of any
other Party at any time before the signature of this Agreement. Each Party
waives all rights and remedies which, but for the immediately preceding
sentence, might


54

--------------------------------------------------------------------------------





otherwise be available to it in respect of any such representation, warranty,
collateral contract or other assurance.

Section 12.10    Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between Buyer and Seller, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and Buyer and Seller hereby waive the application in connection with the
interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement shall be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.

Section 12.11    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.

Section 12.12    Further Assurances. Each Party agrees to execute and deliver
such additional documents and instruments and to perform such additional acts as
may be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions, and conditions of this Agreement and the transactions
contemplated by this Agreement.

Section 12.13    Independent Contractor. Seller shall perform the Installation
Services and act at all times as an independent contractor, and shall be solely
responsible for the means, methods, techniques, sequences, and procedures
employed for execution and completion of the Installation Services. Nothing in
this Agreement shall be interpreted or applied so as to make the relationship of
any of the Parties that of partners, joint venturers or anything other than the
relationship of customer and independent contractor. Notwithstanding anything to
the contrary herein, including Seller’s obligation to perform on behalf of Buyer
certain of Buyer’s obligations under the Tariff, Interconnection Agreements, and
Site Leases, neither Seller nor any of its employees, agents, subcontractors or
Representatives shall be considered an employee, agent, subcontractor or
Representative of, nor under the control of, Buyer under this Agreement. Seller
shall at all times maintain supervision, direction and control over its
employees, agents, subcontractors and Representatives as is consistent with and
necessary to preserve its independent contractor status, and Seller shall be
responsible to Buyer for the acts and omissions of each such employee or
subcontractor.

Section 12.14    Service Providers. Seller may appoint one or more unrelated
third party(ies), who is appropriately qualified, licensed, and financially
responsible, to perform Installations Services throughout the Term. Seller shall
submit such appointment of any Major Service Provider to Buyer for its prior
written approval, which approval shall not be unreasonably withheld or delayed.
No such appointment nor the approval thereof by Buyer, however, shall relieve
Seller of any liability, obligation, or responsibility resulting from a breach
of this Agreement. “Major Service Provider” means any Service Provider that
Seller proposes to engage to perform any Installations Services


55

--------------------------------------------------------------------------------





for which the aggregate compensation to such Service Provider in respect of
Installation Services is expected to be greater than ten percent (10%) of
Seller’s budgeted amounts for all Installation Services for all the New Systems
pursuant to this Agreement. The Parties agree that each of the Major Service
Providers set forth on Schedule 12.14 hereof are approved for all purposes by
Buyer as of the Agreement Date. Each subcontractor (of any tier, Service
Providers, Major Service Providers, and Service Technicians) must be a
reputable, qualified firm with an established record of successful performance
in its trade, and shall obtain and maintain such insurance coverages having such
terms as set forth in Annex B to the extent applicable to the work to be
performed by such subcontractor. Seller shall not be relieved from its
obligation to provide any services hereunder if a subcontractor agrees to
provide any or all of such services. No subcontractor is intended to be or will
be deemed a third-party beneficiary of this Agreement. Nothing contained herein
shall create any contractual relationship between any subcontractor and Buyer or
obligate Buyer to pay or cause the payment of any amounts to any subcontractor,
including any payment due to any third party. Seller shall not permit any
subcontractor to assert any Lien against any New System or Bloom System, or
attach any Lien other than a Permitted Lien. None of Seller’s employees,
subcontractors or any such subcontractor’s employees will be or will be
considered to be employees of Buyer. To the extent that any Site Landlord has
the right to request removal of any Seller or subcontractor personnel under a
Site Lease, Seller shall cooperate with Buyer in complying with the terms and
conditions of such Site Lease including by, upon written notification by Buyer
that the performance, conduct or behavior of any Person employed by Seller or
one of its subcontractors is unacceptable to the applicable Site Landlord,
promptly stopping such Person from performing any obligations hereunder and/or
removing such Person from the applicable Site. Additionally, Buyer may bring to
Seller’s attention any concerns regarding the performance, conduct or behavior
of any Person employed by Seller or one of its subcontractors, which concerns
Seller shall consider in good faith and thereafter take such action as Seller
deems appropriate under the circumstances. Seller will be fully responsible for
the payment of all wages, salaries, benefits and other compensation to its
employees and for payment of any Taxes due because of its work hereunder.

Section 12.15    Rights to Deliverables. Buyer agrees that Seller shall, except
as expressly set forth herein, retain all rights, title and interest, including
Intellectual Property rights, in any Training Materials provided to Buyer in
connection with the services performed hereunder. “Training Materials” means any
and all materials, documentation, notebooks, forms, diagrams, manuals and other
written materials and tangible objects, describing how to operate and maintain
the Facilities or perform any of the Installation Services and/or Facility
Services (if applicable), including any corrections, improvements and
enhancements which are delivered by Seller to Buyer, but excluding any
Documentation or other data and reports delivered to Buyer in respect of any
Facilities.

Section 12.16    Limitation on Export. Buyer agrees that it will not export,
re-export, resell, ship or divert directly or indirectly any Facility or any
part thereof in any form or technical data or Software furnished hereunder to
any country prohibited by the United States Government or any other Governmental
Authority, or for which an export license or other Governmental Approval is
required, without first obtaining such license or approval.

Section 12.17    Time of Essence. Time is of the essence with respect to all
matters contained in this Agreement.


56

--------------------------------------------------------------------------------






Section 12.18    No Rights in Third Parties. Except as otherwise specified
herein, (a) nothing in this Agreement nor any action taken hereunder shall be
construed to create any duty, liability or standard of care to any Person that
is not a Party, (b) no Person that is not a Party shall have any rights or
interest, direct or indirect, in this Agreement or the services to be provided
hereunder and (c) this Agreement is intended solely for the benefit of the
Parties, and the Parties expressly disclaim any intent to create any rights in
any third party as a third-party beneficiary to this Agreement or the services
to be provided hereunder.

Section 12.19    No Modification or Alteration of DSGP Operating Agreement.
Notwithstanding anything to the contrary herein and for the avoidance of doubt,
(a) nothing in this Agreement shall affect or modify the rights or obligations
of the members of Buyer under the DSGP Operating Agreement, and (b) no Buyer
Manager shall have authority to take any action or agree to take any action that
would violate the DSGP Operating Agreement or that would require the consent or
approval of any member or the managing member of Buyer under the DSGP Operating
Agreement (unless such consent or approval is first obtained).
[remainder of page intentionally left blank]



IN WITNESS WHEREOF, Buyer and Seller have caused this Fuel Cell System Supply
and Installation Agreement to be signed by their respective duly authorized
officers as of the Agreement Date.


BUYER:
SELLER:
DIAMOND STATE GENERATION PARTNERS, LLC 
a Delaware limited liability company
BLOOM ENERGY CORPORATION 
a Delaware corporation
 
 
By: ____________________________
By: ____________________________
Name:
Name:
Title:
Title:









57

--------------------------------------------------------------------------------


 


Annex A
Conceptual Design






ANNEX A-1

--------------------------------------------------------------------------------






Annex B
Insurance
Insurance. At all times during the Term, without cost to Buyer, Seller shall
maintain in force and effect the following insurance, which insurance shall not
be subject to cancellation, termination or other material adverse changes unless
the insurer delivers to Buyer written notice of the cancellation, termination or
change at least thirty (30) days in advance of the effective date of the
cancellation, termination or material adverse change or if notice from the
insurer to Buyer of material adverse change is not available on commercially
reasonable terms then Seller shall provide Buyer with such notice as soon as
reasonably possible after becoming aware of such change:
(a)Worker's Compensation Insurance as required by the laws of the state in which
Operator’s employees are manufacturing New Systems or performing Installation
Services;
(b)Employer's liability insurance with limits at policy inception not less than
One Million Dollars ($1,000,000.00) per occurrence;
(c)Commercial General Liability Insurance, including bodily injury and property
damage liability (arising from premises, operations, contractual liability
endorsements, products liability, or completed operations) with limits not less
than One Million Dollars ($1,000,000.00) per occurrence and Two Million Dollars
($2,000,000.00) annual aggregate limit at policy inception;
(d)If there is exposure, automobile liability insurance in accordance with
prudent industry practice with a limit of not less than One Million Dollars
($1,000,000.00), combined single limit per occurrence;
(e)Umbrella liability insurance acting in excess of underlying employer’s
liability, commercial general liability and automobile liability policies with
limits not less than [*] per occurrence, except that any subcontractors shall be
required to maintain such insurance with limits of not less than [*];
(f)Professional errors and omission insurance with a limit of not less than One
Million Dollars ($1,000,000.00) per occurrence;
(g)Environmental/pollution liability insurance with a limit of not less than One
Million Dollars ($1,000,000.00) per claim;
(h)Builder’s Risk/Installation Coverage for each New System, with replacement
costs and a delay in startup component (for avoidance of doubt, this requirement
is only


ANNEX B-1

--------------------------------------------------------------------------------





applicable, with respect to each New System, until the date of Commissioning of
such New System); and
(i)Marine Cargo - Transit coverage (including air, land and ocean cargo, as
applicable) on an “all-risk” basis and a “warehouse to warehouse” basis with a
per occurrence limit equal to not less than 110% of the value including transit
and insurance of such shipment involving the Facility at all times for which the
Seller bears or has accepted risk of loss or has responsibility for providing
insurance. Coverage shall include loading, unloading and temporary storage (as
applicable). Coverage shall be maintained in accordance with prudent industry
practice in all regards with per occurrence deductibles of not more than $50,000
for physical damage and other terms and conditions acceptable to the Buyer. For
avoidance of doubt, (i) this requirement is only applicable during installation
and is not required to be maintained with respect to any New System after the
date of Commissioning of such New System, and (ii) this requirement shall not
apply to any subcontractor except those engaged to transport materials owned by
Seller during such transit.
Seller shall cause Buyer to be included as additional insured to all insurance
policies required in accordance with the provisions of this Agreement except for
worker’s compensation. The required insurance must be written as a primary
policy not contributing to or in excess of any policies carried by Buyer, and
each must contain a waiver of subrogation in favor of Buyer.
Additionally, Seller shall procure and maintain any insurance coverages (if any)
with respect to commercial general liability and excess liability required to be
carried by Buyer’s contractors and service providers pursuant to a Site Lease
pursuant to policies that comply with all requirements set forth in such Site
Lease.
Additional Insurance. To the extent that a Material Contract (as defined in the
ECCA) requires Seller to maintain additional insurance coverage, higher limits
or any other insurance requirement because of Seller’s undertakings pursuant to
this Agreement (“Required Insurance”), Seller shall obtain and maintain the
Required Insurance for as long as required under such Material Contract.
Seller shall provide Buyer with evidence of compliance with these insurance
requirements when requested by Buyer from time to time on a reasonable basis.






Exhibit A-2

--------------------------------------------------------------------------------






Exhibit A
Specifications for New Systems
NEW SYSTEM SPECIFICATIONS
System Capacity: 200kW or 250kW
Electrical Connection: 480 V, 3-phase, 60 Hz


Fuels: Natural Gas
Input Fuel Pressure: 10-18 psig (15 psig nominal)
Water: None during normal operation following Commissioning
    
NOx: < 0.01 lbs/MWh
Sox: Negligible
CO: <0.05 lbs/MWh
VOCs: < 0.02 lbs/MWh


Weight: 14.3 tons
Dimensions (variable layouts): 14'9" x 8'9" x 7' or 29'6" x 4'5" x 7'5"
    
Temperature Range: -20° to 45° C
Humidity: 0% to 100%


Location: Outdoor
Noise: < 70 dBA @ 6 feet
BLOOM SYSTEM METER SPECIFICATIONS
Voltage: +/- 1.0%
Current: +/- 1.5%
Power: +/- 2.0%
Bloom System Meter specifications reflect nominal ratings and 25o C ambient


MASS FLOW CONTROLLER SPECIFICATIONS
Fuel Scale Range (N2): 250SLM
Accuracy: +/- 1.0% S.P (>/= 35% F.S.); +/- 0.35% (<35% F.S.)
Linearity: +/- 0.5% F.S.
Repeatability: +/- 0.2% F.S.
Response Time: </= 2sec
Temperature Range: -20° to 70° C






Exhibit A-1

--------------------------------------------------------------------------------






Exhibit B
Form of Bill of Sale
ex103fuelcellsystemsu_image1.gif [ex103fuelcellsystemsu_image1.gif]


BILL OF SALE
This BILL OF SALE, dated as of __________ __, 20_ is made by BLOOM ENERGY
CORPORATION, a Delaware corporation (“Seller”), to DIAMOND STATE GENERATION
PARTNERS, LLC, a Delaware limited liability company (“Buyer”), and is delivered
pursuant to the Fuel Cell System Supply and Installation Agreement, dated as of
June 14, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “CapEx Agreement”), between Seller and Buyer, in
connection with the transfer of the assets described on Exhibit A attached
hereto (the “Purchased System”).
Seller hereby assigns, conveys, sells, delivers, sets over and transfers to
Buyer, for the consideration, and on the terms and conditions, set forth in the
CapEx Agreement, all of Seller’s rights, title and interest in, under and to the
Purchased System, and Buyer hereby accepts such assignment .
This Bill of Sale shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
This Bill of Sale shall be governed by, and construed in accordance with, the
laws of the State of New York.
This Bill of Sale may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Signatures delivered by facsimile, portable document format
or other electronic means (including services such as DocuSign) will be
considered original signatures.
[Signature Page Follows]


 
 
 

Exhibit B-1



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Bill of Sale to be
signed by their respective duly authorized officers as of the date first written
above.
SELLER:
BLOOM ENERGY CORPORATION


By: __________________________
Name:
Title:     


BUYER:
DIAMOND STATE GENERATION PARTNERS, LLC


By: __________________________
Name:     
Title:     


 
 
 

Exhibit B-2



--------------------------------------------------------------------------------





Attachment A to Bill of Sale


Purchased Systems


    


 
 
 

Exhibit B-3



--------------------------------------------------------------------------------






Exhibit C
Seller Deliverables
The Parties acknowledge that Seller has provided a detailed commissioning plan
within the seven (7) days preceding the Agreement Date.
Seller shall submit the items listed below prior to and as a condition of the
Commissioning of each New System, all in form and substance reasonably
acceptable to Buyer:
1.
Example screenshot to be delivered by Seller, with details on sample shown
below:



ex103fuelcellsystemsu_image2.gif [ex103fuelcellsystemsu_image2.gif]












2.
Seller’s properly completed Commissioning checklist in Excel format and in the
form Seller previously delivered to Buyer via email.

3.
Seller’s current site plan and layout drawing showing the location and “Site ID”
of each New System at its installed location within the Facility.



Seller shall submit the items listed below on or before sixty (60) days
following the Commissioning of the final New System to achieve such milestone
hereunder at each Facility, all in form and substance reasonably acceptable to
Buyer:
1.
Final OSHA 300Log (not required to be organized by Site)

2.
Final Incident Reports (to include First Aid logs, Final Root Cause Analysis
Reports, and Final Near Miss Reports)

3.
Quality Documentation for Construction activities (if applicable)



 
 
 

Exhibit C-1



--------------------------------------------------------------------------------





4.
Permitting documentation (if applicable)

5.
An as-built package reflecting all New System installation details in AutoCAD.





 
 
 

Exhibit C-2



--------------------------------------------------------------------------------






Exhibit D


Form of Payment Notice


To:     DIAMOND STATE GENERATION PARTNERS, LLC (“Buyer”)
This Payment Notice, dated ________, 20_, is given pursuant to Section 2.4(c) of
the Fuel Cell System Supply and Installation Agreement between the BLOOM ENERGY
CORPORATION (“Seller”) and Buyer dated June 14, 2019 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “CapEx
Agreement”). Terms defined in the CapEx Agreement have the same meaning where
used in this Payment Notice.
Seller hereby notifies Buyer that, in connection with the Invoice Due Date
occurring on ___________, 20__, Buyer shall be obligated to make Purchase Price
payments to Bloom for all invoices issued pursuant to Section 2.4(a)(ii) of the
CapEx Agreement in the aggregate amount of $__________.


The Purchase Price to be paid by Buyer on the above-mentioned Invoice Due Date
is comprised of the Purchase Price payments in connection with the Commissioning
of New Systems with aggregate System Capacity of ___kW, which amount represents,
the remainder of the Purchase Price for such New Systems not previously paid by
Buyer, plus one hundred percent (100%) of the Taxes to be paid by Buyer pursuant
to Section 2.4(c) of the CapEx Agreement for such New Systems.
Included with this Payment Notice is the applicable Seller’s Certificate of
Commissioning evidencing the achievement of all of the Commissioning Milestones
achieved by the New Systems referenced above.
Seller hereby certifies that each of the representations and warranties of
Seller in the CapEx Agreement is true and correct in all respects as of the date
of this Payment Notice.
This Payment Notice may be relied upon by Buyer.
Signed for and on behalf of BLOOM ENERGY CORPORATION
 
By: __________________________


Name: __________________________


Title: __________________________









 
 
 

Exhibit D-1



--------------------------------------------------------------------------------






Exhibit E


Form of Purchase Order








 
 
 

Exhibit E-1



--------------------------------------------------------------------------------






Exhibit F
Intentionally Omitted




 
 
 

Exhibit F-1



--------------------------------------------------------------------------------






Exhibit G
Form of Seller’s Certificate of Delivery Milestone Completion
To:     DIAMOND STATE GENERATION PARTNERS, LLC (“Buyer”)
This Certificate is given pursuant to paragraph (d) of the definition of
Delivery Milestone in the Fuel Cell System Supply and Installation Agreement
between the BLOOM ENERGY CORPORATION (“Seller”) and Buyer dated June 14, 2019
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “CapEx Agreement”). Terms defined in the CapEx Agreement have the
same meaning where used in this Certificate.
This certificate is provided in respect of the New Systems set forth on
Attachment 1 hereto.
Seller hereby certifies, in respect of each such New System:
(a)    such New System has been Delivered; and
(b)    such New System has been placed upon such concrete pad and is available
for installation, startup, and commissioning.


Signed for and on behalf of BLOOM ENERGY CORPORATION
By: ………………………………………………………………


Name:………………………………………………………………..


Title:………………………………………………………………….





 
 
 

Exhibit G-1



--------------------------------------------------------------------------------







Attachment 1 to Seller’s Certificate of Delivery Milestone Completion


Serial Number
Project
System Capacity
Delivery Date
 
 
 
 
 
 
 
 
 
 
 
 





 
 
 

Exhibit G-2



--------------------------------------------------------------------------------






Exhibit H
Form of Seller’s Certificate of Commissioning
To:     DIAMOND STATE GENERATION PARTNERS, LLC (“Buyer”)
This Certificate is given pursuant to paragraph (d) of the definition of
Commissioning in the Fuel Cell System Supply and Installation Agreement between
the BLOOM ENERGY CORPORATION (“Seller”) and Buyer dated June 14, 2019 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “CapEx Agreement”). Terms defined in the CapEx Agreement have the same
meaning where used in this Certificate.
This certificate is provided in respect of the New Systems set forth on
Attachment 1 hereto.
Seller hereby certifies, in respect of each such New System:
(a)    such New System has been installed at the applicable Facility specified
in the Purchase Order, and has been Placed in Service; and
(b)    such New System (A) has been installed in the applicable Facility, and
(B) is producing power at one hundred percent (100%) of such New System’s System
Capacity.
Signed for and on behalf of BLOOM ENERGY CORPORATION
By: ………………………………………………………………


Name:………………………………………………………………..


Title:………………………………………………………………….





 
 
 

Exhibit H-1



--------------------------------------------------------------------------------







Attachment 1 to Seller’s Certificate of Commissioning


Serial Number
Project
System Capacity
Delivery Date
Commissioning Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

(i)    


 
 
 

Exhibit H-2



--------------------------------------------------------------------------------






Exhibit I
Forms of Conditional Lien Waiver and Final Lien Waiver








 
 
 

Exhibit I-1



--------------------------------------------------------------------------------






Exhibit J


Seller Corporate Safety Plan


At all times during the Term, Seller shall maintain at Seller’s corporate
headquarters and adhere to Seller’s written corporate safety programs, which
shall include the following programs:


§    Contractor Environmental Health & Safety Program
§    Injury and Illness Prevention Program
§    Heat Illness Prevention Program
§    Emergency Action and Fire Prevention Plan
§    Hazard Communication Program
§    Corporate Electrical Standard – Specific Electrical Safe Work Practices
§    Electrical Safety Awareness
§    Lockout/Tagout
§    Fall Protection Program (Working at Heights)
§    Ladder Safety Program
§    Powered Industrial Trucks (PIT)
§    Hoist Safety Program
§    Personal Protective Equipment (PPE)
§    Respiratory Protection Program
§    Hearing Conservation Program
§    Hand and/or Powered Tools Safety Program
§    Hot Work Process
§    First Aid / CPR Program



(the foregoing, collectively, the “Seller Corporate Safety Plan”).


    


 

Exhibit J-1



--------------------------------------------------------------------------------






Exhibit K


Subcontractor Quality Plan


Seller will adhere to the following standards and processes as applicable when
engaging subcontractors for performance under this Agreement.


▪
General contractors will be subject to the terms and conditions set forth in The
American Institute of Architects Document A107 – 2007 as amended in certain
cases

▪
General contractors are required to complete a Bloom Energy Contractor
Qualification Training Program

▪
General contractor superintendents and foremen must be certified and qualified
by Seller to be on site

▪
Standard safety protocols will be observed at all times:

§
Site superintendents are OSHA30 certified

§
Seller superintendents ensure general contractors follow all local and state
OSHA and owner requirements

§
Confirmation of “Injury and Illness Prevention Program”

§
Seller included in the ISN program – 3rd party safety evaluation

▪
A project superintendent assigned by Seller will review subcontractor work
according to a standard site verification check list

▪
Contractors will submit Contractor Quality Guarantees for each site providing
written verification of points of assurance including torques per site, Megger
testing and line flushing

▪
Prestart verification conducted for all sites to review and confirm the quality
of subcontractor work

▪
Prior to Commissioning, Seller conducts an “OK to Start” meeting during which
subcontractor quality of work is reviewed and confirmed as resolved

▪
All incidents are logged in a database and reviewed on an ongoing basis by
Seller quality management as well as at the OK to Start meeting

▪
Quarterly business reviews conducted with general contractors to formally review
incident data and mitigate process and workmanship issues.







 

Exhibit K-1



--------------------------------------------------------------------------------






Exhibit L


Parties’ Managers


Seller: [*]
Buyer: [*]














    






 

Exhibit L-1



--------------------------------------------------------------------------------






SCHEDULE 3.3(A)(II)


COMMISSIONING PROCEDURES


Seller will perform the following activities in connection with the
commissioning of each New System, to the extent necessary to cause such New
System to achieve Commissioning:


§
[*]










SCHEDULE 5.2(B)


SECTION 5.2(B) KNOWLEDGE PARTIES


[*]




Schedule 3.3(a)(ii)-1



--------------------------------------------------------------------------------






SCHEDULE 12.14


APPROVED MAJOR SERVICE PROVIDERS




[*]
[*]
[*]


Schedule 12.14 -1

